--------------------------------------------------------------------------------

EXHIBIT 10.1
 
EQUITY COMMITMENT AGREEMENT
 
AMONG
 
GENCO SHIPPING & TRADING LIMITED
 
AND
 
THE COMMITMENT PARTIES PARTY HERETO
 
Dated as of April 16, 2014
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
 
 
Page
 
 
 
ARTICLE I DEFINITIONS
2
 
 
 
 
 
Section 1.1
Definitions
2
 
 
 
 
 
Section 1.2
Additional Defined Terms
12
 
 
 
 
 
Section 1.3
Construction
13
 
 
 
 
ARTICLE II EQUITY COMMITMENT
14
 
 
 
 
 
Section 2.1
The Rights Offering
14
 
 
 
 
 
Section 2.2
The Equity Commitment
14
 
 
 
 
 
Section 2.3
Commitment Party Default.
14
 
 
 
 
 
Section 2.4
Subscription Escrow Account Funding.
15
 
 
 
 
 
Section 2.5
Closing.
16
 
 
 
 
 
Section 2.6
Designation and Assignment Rights.
17
 
 
 
 
ARTICLE III EXPENSE REIMBURSEMENT
18
 
 
 
 
 
Section 3.1
Transaction Expenses.
18
 
 
 
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY
18
 
 
 
 
 
Section 4.1
Organization and Qualification
19
 
 
 
 
 
Section 4.2
Corporate Power and Authority
19
 
 
 
 
 
Section 4.3
Execution and Delivery; Enforceability
20
 
 
 
 
 
Section 4.4
Authorized and Issued Capital Stock
20
 
 
 
 
 
Section 4.5
Issuance
21
 
 
 
 
 
Section 4.6
No Conflict
21
 
 
 
 
 
Section 4.7
Consents and Approvals
21
 
 
 
 
 
Section 4.8
Arm’s Length
22
 
 
 
 
 
Section 4.9
Financial Statements
22
 
 
 
 
 
Section 4.10
Company SEC Documents and Disclosure Statement
22
 
 
 
 
 
Section 4.11
Absence of Certain Changes
22
 
 
 
 
 
Section 4.12
No Violation; Compliance with Laws
22
 
 
 
 
 
Section 4.13
Legal Proceedings
23
 
 
 
 
 
Section 4.14
Labor Relations
23
 
 
 
 
 
Section 4.15
Intellectual Property
24
 
 
 
 
 
Section 4.16
Title to Real and Personal Property
24
 
 
 
 
 
Section 4.17
No Undisclosed Relationships
24
 
 
 
 
 
Section 4.18
Licenses and Permits
25

i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
 
 
 
Page
 
 
 
 
 
Section 4.19
Environmental
25
 
 
 
 
 
Section 4.20
Tax Returns and Payments
25
 
 
 
 
 
Section 4.21
Compliance with ERISA
26
 
 
 
 
 
Section 4.22
Internal Control Over Financial Reporting
26
 
 
 
 
 
Section 4.23
Disclosure Controls and Procedures
27
 
 
 
 
 
Section 4.24
Material Contracts
27
 
 
 
 
 
Section 4.25
No Unlawful Payments
27
 
 
 
 
 
Section 4.26
Compliance with Money Laundering Laws
27
 
 
 
 
 
Section 4.27
Compliance with Sanctions Laws
28
 
 
 
 
 
Section 4.28
No Broker’s Fees
28
 
 
 
 
 
Section 4.29
No Registration Rights
28
 
 
 
 
 
Section 4.30
Takeover Statutes
28
 
 
 
 
 
Section 4.31
Investment Company Act
28
 
 
 
 
 
Section 4.32
No Marshall Islands Filing Necessary
28
 
 
 
 
 
Section 4.33
Insurance
29
 
 
 
 
ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE COMMITMENT PARTIES
29
 
 
 
 
 
Section 5.1
Incorporation
29
 
 
 
 
 
Section 5.2
Corporate Power and Authority
29
 
 
 
 
 
Section 5.3
Execution and Delivery
29
 
 
 
 
 
Section 5.4
No Conflict
29
 
 
 
 
 
Section 5.5
Consents and Approvals
30
 
 
 
 
 
Section 5.6
No Registration
30
 
 
 
 
 
Section 5.7
Purchasing Intent
30
 
 
 
 
 
Section 5.8
Sophistication; Investigation
30
 
 
 
 
 
Section 5.9
No Broker’s Fees
31
 
 
 
 
 
Section 5.10
Votable Claims.
31
 
 
 
 
 
Section 5.11
Sufficiency of Funds
31
 
 
 
 
 
Section 5.12
Arm’s Length
31
 
 
 
 
ARTICLE VI ADDITIONAL COVENANTS
32
 
 
 
 
 
Section 6.1
Confirmation Order and Plan
32
   
Section 6.2
Conduct of Business
32

ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
 
 
 
Page
 
 
 
 
 
Section 6.3
Access to Information
32
 
 
 
 
 
Section 6.4
Commercially Reasonable Efforts
33
 
 
 
 
 
Section 6.5
Registration Rights Agreement
34
 
 
 
 
 
Section 6.6
Blue Sky
34
 
 
 
 
 
Section 6.7
DTC Eligibility
34
 
 
 
 
 
Section 6.8
Share Legend
34
 
 
 
 
ARTICLE VII CONDITIONS TO THE OBLIGATIONS OF THE PARTIES
35
 
 
 
 
 
Section 7.1
Conditions to the Obligation of the Commitment Parties
35
 
 
 
 
 
Section 7.2
Waiver of Conditions to Obligation of Commitment Parties
36
 
 
 
 
 
Section 7.3
Conditions to the Obligation of the Company
36
 
 
 
 
ARTICLE VIII INDEMNIFICATION AND CONTRIBUTION
37
 
 
 
 
 
Section 8.1
Indemnification Obligations
37
 
 
 
 
 
Section 8.2
Indemnification Procedure
38
 
 
 
 
 
Section 8.3
Settlement of Indemnified Claims
39
 
 
 
 
 
Section 8.4
Contribution
39
 
 
 
 
 
Section 8.5
Treatment of Indemnification Payments
39
 
 
 
 
 
Section 8.6
No Survival
39
 
 
 
 
ARTICLE IX TERMINATION
40
 
 
 
 
 
Section 9.1
Termination Rights
40
 
 
 
 
 
Section 9.2
Automatic Termination
40
 
 
 
 
 
Section 9.3
Termination as to the Supporting Noteholders
41
 
 
 
 
 
Section 9.4
Outside Date Termination
41
 
 
 
 
 
Section 9.5
Effect of Termination
41
 
 
 
 
ARTICLE X GENERAL PROVISIONS
42
 
 
 
 
 
Section 10.1
Notices
42
 
 
 
 
 
Section 10.2
Assignment; Third Party Beneficiaries
42
 
 
 
 
 
Section 10.3
Prior Negotiations; Entire Agreement
43
 
 
 
 
 
Section 10.4
Governing Law; Venue
43
 
 
 
 
 
Section 10.5
Waiver of Jury Trial
44
 
 
 
 
 
Section 10.6
Counterparts
44
 
 
 
 
 
Section 10.7
Waivers and Amendments; Rights Cumulative
44
 
 
 
 
 
Section 10.8
Headings
45

 
iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
 
 
 
Page
 
 
 
 
 
Section 10.9
Specific Performance
45
 
 
 
 
 
Section 10.10
Damages
45
 
 
 
 
 
Section 10.11
No Reliance
45
 
 
 
 
 
Section 10.12
Publicity; Public Disclosure of Agreement
45
 
 
 
 
 
Section 10.13
Settlement Discussions
46
 
 
 
 
 
Section 10.14
Additional Agreements
46

 
SCHEDULES AND EXHIBITS
 

Schedule 1 Company Subsidiaries

Schedule 2 Equity Commitment Percentages

Schedule 3 Beneficially Controlled Votable Claims

Schedule 4 Consents

Schedule 5 Notice Addresses for Commitment Parties




Exhibit A Restructuring Term Sheet

Exhibit B Form of Plan

iv

--------------------------------------------------------------------------------

EQUITY COMMITMENT AGREEMENT
 
THIS EQUITY COMMITMENT AGREEMENT (this “Agreement”), dated as of April 16, 2014,
is made by and among Genco Shipping & Trading Limited (the “Company”) and
certain of its subsidiaries listed on Schedule 1 hereto (collectively with the
Company, the “Debtors”), on the one hand, and the Commitment Parties set forth
on Schedule 2 hereto (each referred to herein, individually, as a “Commitment
Party” and, collectively, as the “Commitment Parties”), on the other hand, which
Commitment Parties are Lenders and/or Noteholders (each as defined below).  The
Company and each Commitment Party is referred to herein, individually, as a
“Party” and, collectively, as the “Parties”.  Capitalized terms that are used
but are not otherwise defined in this Agreement shall have the meanings given to
them in Section 1.1 hereof or, if not defined therein, shall have the meanings
given to them in the Plan.
 
RECITALS
 
WHEREAS, the Debtors  and the Commitment Parties have entered into a
Restructuring Support Agreement, dated as of April 3, 2014 (the “Restructuring
Support Agreement”), which (a) provides for the restructuring of the Debtors’
capital structure and financial obligations pursuant to a “prepackaged” plan of
reorganization to be filed in jointly administered cases (the “Chapter 11
Cases”) under Title 11 of the United States Code, 11 U.S.C. §§ 101- 1532, as may
be amended from time to time (the “Bankruptcy Code”) in the United States
Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”),
implementing the terms and conditions of the Restructuring Term Sheet attached
as Exhibit A to the Restructuring Support Agreement (the “Restructuring Term
Sheet”) and (b) requires that such plan of reorganization be consistent with the
Restructuring Support Agreement and otherwise in form and substance mutually
acceptable to the Company and the Required Supporting Creditors (as defined in
the Restructuring Support Agreement);
 
WHEREAS, the Debtors plan to file with the Bankruptcy Court, in accordance with
the terms of the Restructuring Support Agreement, a motion seeking entry of the
Plan Solicitation Order and one or more motions seeking entry of an order
confirming the Plan pursuant to Section 1129 of the Bankruptcy Code and
authorizing the consummation of the transactions contemplated hereby (the
“Confirmation Order”);
 
WHEREAS, pursuant to the Plan and this Agreement, and in accordance with the
Rights Offering Procedures, the Company will conduct a rights offering for
Rights Offering Shares for an aggregate purchase price of $100,000,000 and at a
per-share purchase price equal to the Purchase Price (as defined below), with
(x) $80,000,000 of such Rights Offering Shares (the “Lender Rights Offering
Shares”) offered to the eligible lenders  under that certain Credit Agreement,
dated as of July 20, 2007, by and among the Company as borrower, the banks and
other financial institutions named therein as lenders, Wilmington Trust, N.A.,
as successor administrative and successor collateral agent (in such capacity,
the “Prepetition 2007 Facility Agent”), and the other mandated lead arranger and
bookrunner parties thereto, as amended (the “2007 Facility”), and (y)
$20,000,000 of such Rights Offering Shares (the “Noteholder Rights Offering
Shares”) offered to the eligible holders of the 5.00% Convertible Senior Notes
due August 15, 2014 issued pursuant to that certain Indenture, dated as of July
27, 2010, between the Company as issuer and The Bank of New York Mellon as
trustee (the “Convertible Notes”);
 

--------------------------------------------------------------------------------

WHEREAS, subject to the terms and conditions contained in this Agreement, each
Commitment Party has agreed to purchase its Equity Commitment Percentage of the
Unsubscribed Shares, if any; and
 
NOW, THEREFORE, in consideration of the mutual promises, agreements,
representations, warranties and covenants contained herein, each of the Parties
hereby agrees as follows:
 
ARTICLE I


DEFINITIONS
 
Section 1.1             Definitions.  Except as otherwise expressly provided in
this Agreement, whenever used in this Agreement (including any Exhibits and
Schedules hereto), the following terms shall have the respective meanings
specified therefor below:
 
“Action” means any legal, governmental, administrative, regulatory or judicial
actions, suits, arbitrations, audits, actions, demands, demand letters,
directives, claims, liens, notices of noncompliance or violation, investigations
or proceedings.
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such Person
as of the date on which, or at any time during the period for which, the
determination of affiliation is being made; provided that no Commitment Party
shall be deemed an Affiliate of the Company or any of its Subsidiaries for any
purpose under this Agreement.  For purposes of this definition, the term
“control” (including the correlative meanings of the terms “controlled by” and
“under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of such Person.
 
“Articles of Incorporation” means the amended and restated articles of
incorporation of the Company as of the Closing Date, which shall be in
accordance with the terms of the Plan.
 
“Available Lender Shares” means the Unsubscribed Lender Shares that any
Commitment Party fails to purchase as a result of a Commitment Party Default by
such Commitment Party.
 
“Available Noteholder Shares” means the Unsubscribed Noteholder Shares that any
Commitment Party fails to purchase as a result of a Commitment Party Default by
such Commitment Party.
 
 “Backstop Shares” means all Unsubscribed Lender Shares and all Unsubscribed
Noteholder Shares that are purchased by the Commitment Parties pursuant to this
Agreement.
 
 “Board” means the board of directors of the Company.
2

--------------------------------------------------------------------------------

 “Business Day” means any day, other than a Saturday, Sunday or legal holiday,
as defined in Bankruptcy Rule 9006(a).
 
“By-Laws” means the amended and restated by-laws of the Company as of the
Closing Date, which shall be in accordance with the terms of the Plan.
 
“claim” has the meaning given to such term in Section 101 of the Bankruptcy
Code.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Collective Bargaining Agreements” means any and all written agreements,
memoranda of understanding, contracts, letters, side letters and contractual
obligations of any kind, nature and description, that have been entered into
between, or that involve or apply to, any employer and any Employee
Representative.
 
“Commitment Party Default” means the failure by any Commitment Party to deliver
and pay the aggregate Purchase Price for such Commitment Party’s Equity
Commitment Percentage of any Unsubscribed Shares by the Subscription Escrow
Funding Date in accordance with Section 2.4(b).
 
“Company Disclosure Schedule” means the disclosure schedules delivered by the
Company to the Commitment Parties on the date of this Agreement, which
disclosure schedules may only be supplemented or amended by the Company prior to
the Rights Offering Expiration Time (other than with respect to Section 4.11,
which shall not be subject to amendment or supplement) with the prior written
consent of the Required Commitment Parties (such consent not to be unreasonably
withheld, conditioned or delayed); provided, however, that no such supplement or
amendment shall be permitted to the extent the matters that would be set forth
in such supplement or amendment have or would reasonably be expected to have a
Material Adverse Effect.
 
“Company Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA, which is maintained or contributed to by (or to which there is an
obligation to contribute of) the Company or a Subsidiary of the Company, and
each such plan for which any such entity has liability.
 
“Company SEC Documents” means all of the reports, schedules, forms, statements
and other documents (including exhibits and other information incorporated
therein) filed with the SEC by the Company on or after March 31, 2013.
 
 “Contract” means any agreement, contract or instrument, including any loan,
note, bond, mortgage, indenture, guarantee, deed of trust, license, franchise,
commitment, lease, franchise agreement, letter of intent, memorandum of
understanding or other obligation, and any amendments thereto, whether written
or oral, but excluding the Plan.
 
“Defaulting Commitment Party” means, at any time, any Commitment Party that
caused a Commitment Party Default that is continuing at such time.
3

--------------------------------------------------------------------------------

 “Disclosure Statement” means the Disclosure Statement for the Plan, as approved
pursuant to the Plan Solicitation Order (including all exhibits and schedules
thereto).
 
“Effective Date” has the meaning given to such term in the Plan.
 
“Emergence Credit Facilities” means, collectively, as applicable, (a) the New
$253 Million Facility (as defined in the Plan), (b) the New $100 Million
Facility (as defined in the Plan) and (c) subject to the terms and conditions
set forth in the Restructuring Term Sheet, any new third party credit facility
entered into by the Debtors on the Effective Date.
 
 “Employee Representatives” means any of the Company’s or any of its
Subsidiaries’ respective employees or such employees’ labor organization, works
council, workers’ committee, union representatives or any other type of
employees’ representatives appointed for collective bargaining purposes.
 
“Environmental Claims” shall mean any and all Actions under any Environmental
Law, including, without limitation, (a) any and all Actions by governmental or
regulatory authorities for enforcement, cleanup, removal, response, remedial or
other actions or damages pursuant to any applicable Environmental Law, and (b)
any and all Actions by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief in connection
with alleged injury or threat of injury to health, safety or the environment due
to the presence of Hazardous Materials.


“Environmental Law” shall mean any applicable international, regional, Federal,
state, foreign or local statute, law, rule, regulation, ordinance, code,
treaties, directives, protocols, codes, standards, binding and enforceable
guideline, binding and enforceable written policy and rule of common law now or
hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, to the extent binding on the Company or any
of its Subsidiaries, relating to the environment (including, without limitation,
ambient air, surface water, ground water, navigable waters, waters of the
contiguous zone, coastal water, ocean waters and international waters), and/or
Hazardous Materials or otherwise relating to the control, management, treatment
or discharge of ballast water and effluents, including, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
42 U.S.C. § 9601 et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et
seq.; the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the
Hazardous Material Transportation Act, 49 U.S.C. § 1801 et seq.; the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq. (to the extent it
regulates occupational exposure to Hazardous Materials); and any state and local
or foreign counterparts or equivalents, in each case as amended from time to
time.


“Equity Commitment Percentage” means, with respect to any Commitment Party, (a)
with respect to any Unsubscribed Lender Shares, the percentage obtained by
dividing the amount of such Commitment Party’s Prepetition 2007 Facility Claims
by the total of all Commitment Parties’ Prepetition 2007 Facility Claims (each
as determined on the date hereof) and (b) with respect to any Unsubscribed
Noteholder Shares, the percentage obtained by dividing the amount of such
Commitment Party’s Convertible Note Claims by the total of all Commitment
Parties’ Convertible Note Claims (each as determined on the date hereof).
4

--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
 
“ERISA Affiliate” means each person (as defined in Section 3(9) of ERISA) which
together with the Company or a Subsidiary of the Company would be deemed to be a
“single employer” within the meaning of Section 414(b), (c), (m) or (o) of the
Code.
 
“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any ERISA Plan
(excluding those for which the provision for 30 day notice to the PBGC has been
waived by regulation); (ii) the failure of any ERISA Plan to meet the minimum
funding standard of Section 412 or Section 430 of the Code or Section 302 or 303
of ERISA, in each case whether or not waived, or the failure to make by its due
date a required installment under Section 430(j) of the Code with respect to any
ERISA Plan or the failure of a Company or any of its ERISA Affiliates to make
any required contribution to a Multiemployer Plan; (iii) the provision by the
administrator of any ERISA Plan pursuant to Section 4041(a)(2) of ERISA of a
notice of intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA; (iv) the withdrawal by a Company  or any of its ERISA
Affiliates from any Multiple Employer Plan or the termination of any such
Multiple Employer Plan resulting in liability to the Company or any of its ERISA
Affiliates pursuant to Section 4063 or 4064 of ERISA; (v) the institution by the
PBGC of proceedings to terminate any ERISA Plan, or the occurrence of any event
or condition which might constitute grounds under ERISA for the termination of,
or the appointment of a trustee to administer, any ERISA Plan; (vi) the
imposition of liability on the Company or any of its ERISA Affiliates pursuant
to Section 4062 or 4069 of ERISA or by reason of the application of Section
4212(c) of ERISA; (vii) the withdrawal of the Company or any of its ERISA
Affiliates in a complete or partial withdrawal (within the meaning of Sections
4203 and 4205 of ERISA) from any Multiemployer Plan if there is any potential
liability therefore, or the receipt by a Company or any of its ERISA Affiliates
of notice from any Multiemployer Plan that it is in reorganization or insolvency
pursuant to Section 4241 or 4245 of ERISA, or that it intends to terminate or
has terminated under Section 4041A or 4042 of ERISA; (viii) the occurrence of an
act or omission which could give rise to the imposition on the Company or any of
its ERISA Affiliates of fines, penalties, taxes or related charges under Chapter
43 of the Code or under Section 406, Section 409, Sections 502(c), (i) or (l),
or Section 4071 of ERISA in respect of any Company Plan; (ix) the assertion of a
material claim (other than routine claims for benefits) against any Company Plan
other than a Multiemployer Plan or the assets thereof, or against a Company or
any of its respective ERISA Affiliates in connection with any Company Plan; (x)
the imposition of a Lien on the assets of a Company pursuant to Section 430(k)
of the Code or pursuant to Section 303(k) of ERISA with respect to any ERISA
Plan; (xi) a determination that any ERISA Plan is, or is expected to be, in “at
risk” status (within the meaning of Section 430 of the Code or Section 303 of
ERISA); or (xii) a determination that any Multiemployer Plan is, or is expected
to be, in “critical” “endangered” status under Section 432 of the Code or
Section 305 of ERISA.
 
 “ERISA Plan” means any pension plan as defined in Section 3(2) of ERISA (other
than a Multiemployer Plan), which is maintained or contributed to by (or to
which there is an obligation to contribute of) the Company or a Subsidiary of
the Company or any ERISA Affiliate, and each such plan for which any such entity
has liability.
5

--------------------------------------------------------------------------------

“Event” means any event, development, occurrence, circumstance or change.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulation of the SEC thereunder.
 
 “Foreign Pension Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States of America by the Company or any one or more of its
Subsidiaries primarily for the benefit of employees of the Company or such
Subsidiaries residing outside the United States of America, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.
 
 “Governmental Entity” means any U.S. or non-U.S. international, regional,
federal, state, municipal or local governmental, judicial, administrative,
legislative or regulatory authority, entity, instrumentality, agency,
department, commission, court, or tribunal of competent jurisdiction (including
any branch, department or official thereof).
 
“Hazardous Materials” shall mean: (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, ballast water
and radon gas; (b) any chemicals, materials or substances defined as or included
in the definition of “hazardous substances,” “hazardous waste,” “hazardous
materials,” “extremely hazardous substances,” “restricted hazardous waste,”
“toxic substances,” “toxic pollutants,” “contaminants,” or “pollutants,” or
words of similar import, under any applicable Environmental Law; and (c) any
other chemical, material or substance, exposure to which is prohibited, limited
or regulated by any governmental authority under Environmental Laws.
 
“Intellectual Property” means all U.S. or foreign intellectual or industrial
property or proprietary rights, including any:  (a) trademarks, service marks,
trade dress, domain names, social media identifiers, corporate and trade names,
logos and all other indicia of source or origin, together with all associated
goodwill, (b) patents, inventions, invention disclosures, technology, know-how,
processes and methods, (c) copyrights and copyrighted works, (including
software, applications, source and object code, databases and compilations,
advertising and promotional materials, mobile and social media content and
documentation), (d) trade secrets and confidential or proprietary information or
content, and (e) all registrations, applications, renewals, re-issues,
continuations, continuations-in-part, divisions, extensions, re- examinations
and foreign counterparts of any of the foregoing.
 
“IRS” means the United States Internal Revenue Service.
 
“Knowledge of the Company” means the actual knowledge of Peter Georgiopoulos,
Robert Gerald Buchanan and John C. Wobensmith.
 
“Law” means any law (statutory or common), statute, regulation, rule, code or
ordinance enacted, adopted, issued or promulgated by any Governmental Entity.
6

--------------------------------------------------------------------------------

“Lender” means any Person that holds a claim with respect to the 2007 Facility
and satisfies the eligibility criteria set forth in the Rights Offering
Procedures with respect to purchasing Lender Rights Offering Shares pursuant to
the Rights Offering.
 
“Lien” means any lease, lien, adverse claim, charge, option, right of first
refusal, servitude, security interest, mortgage, pledge, deed of trust,
easement, encumbrance, restriction on transfer, conditional sale or other title
retention agreement, defect in title or other restrictions of a similar kind.
 
“Material Adverse Effect” means any Event after December 31, 2013 which,
together with all other Events, has had or would reasonably be expected to have
a material adverse effect on (a) the business, assets, liabilities, finances,
properties, results of operations, condition (financial or otherwise), in each
case of the Post-Effective Date Business, or (b) the ability of the Company to
perform its obligations under, or to consummate the transactions contemplated
by, this Agreement or the Plan, including the Rights Offering, in each case,
except to the extent such Event results from (i) any change after the date
hereof in global, national or regional political conditions or in the general
business, market and economic conditions affecting the industries and regions in
which the Company and its Subsidiaries operate, including, in each case, natural
disasters and acts of terrorism, war or piracy or other hostilities; (ii) the
matters expressly identified or described in the Disclosure Statement as
delivered on the date hereof (excluding any risk factor disclosure and
disclosure included in any “forward-looking statements” disclaimer or other
statements included in the Disclosure Statement, in each case, that are
predictive, forward-looking, non-specific or primarily cautionary in nature) or
the Company Disclosure Schedules as delivered on the date hereof; (iii) any
changes after the date hereof in applicable Law, in GAAP or the interpretation
or enforcement thereof; (iv) the execution, delivery, announcement or existence
of, or performance of this Agreement or the transactions contemplated hereby,
the Rights Offering, the Plan or the Restructuring Support Agreement, including,
but not limited to the announcement of the identity of the Commitment Parties;
(v) any act or omission of the Company or its Subsidiaries required or
prohibited, as applicable, by this Agreement or consented to or requested by the
Required Commitment Parties in writing; (vi) changes in the market price or
trading volume of the securities of the Company (but not the underlying facts
giving rise to such changes); (vii) the departure of officers or directors of
the Company (but not the underlying facts giving rise to such departure); (viii)
any failure, in and of itself, of the Company or any of its Subsidiaries to
meet, with respect to any period or periods, any internal or industry analyst
projections, forecasts, estimates of earnings or revenues, or business plans (it
being understood and agreed that the facts and circumstances giving rise to or
contributing to such failure shall be taken into account in determining whether
a Material Adverse Effect has occurred); (ix) the fact of the delisting of the
Company’s equity securities from the New York Stock Exchange; (x) the pursuit,
filing, pendency or prosecution of the Chapter 11 Cases; or (xi) any Event that
has been specifically disclosed by the Company in the Company SEC Documents
filed prior to the date hereof (excluding any risk factor disclosure and
disclosure included in any “forward-looking statements” disclaimer or other
statements included in the Company SEC Documents, in each case, that are
predictive, forward-looking, non-specific or primarily cautionary in nature);
provided, that the exceptions set forth in clauses (i) and (iii) shall not apply
to the extent that such event, change, effect, circumstance or condition is
disproportionately adverse to the Company and its Subsidiaries, taken as a
whole, as compared to other companies in the industries in which the Company and
its Subsidiaries operate.
7

--------------------------------------------------------------------------------

“Multiemployer Plan” or “Multiple Employer Plan” means a plan which is defined
in Section 3(37) of ERISA and which is contributed to by (or to which there is
an obligation to contribute of) the Company or a Subsidiary of the Company or
any ERISA Affiliate, and each such plan for which any such entity has liability.
 
“NLRB” means the U.S. National Labor Relations Board.
 
“Noteholder” means any Person that holds a claim with respect to the Convertible
Notes and satisfies the eligibility criteria set forth in the Rights Offering
Procedures with respect to purchasing Noteholder Rights Offering Shares pursuant
to the Rights Offering.
 
“Order” means any judgment, order, award, injunction, writ, permit, license or
decree of any Governmental Entity or arbitrator.
 
“Owned Real Property” means all real property and interests in real property
owned, in whole or in part, directly or indirectly by the Company and its
Subsidiaries, together with all buildings, fixtures and improvements now or
subsequently located thereon, and all appurtenances thereto.
 
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.
 
“Permitted Liens” means (a) Liens for Taxes, assessments, and other governmental
levies, fees or charges that (i) are not due and payable or (ii) are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been made with respect thereto; (b) mechanics liens and similar
liens for labor, materials or supplies provided with respect to any Owned Real
Property or personal property incurred in the ordinary course of business
consistent with past practice and as otherwise not prohibited under this
Agreement, for amounts that do not materially detract from the value of, or
materially impair the use of, any of the Owned Real Property or personal
property of the Company or any of its Subsidiaries; (c) zoning, building codes
and other land use Laws regulating the use or occupancy of any Owned Real
Property or the activities conducted thereon that are imposed by any
Governmental Entity having jurisdiction over such real property; provided that
no such zoning, building codes and other land use Laws prohibit the use or
occupancy of such Owned Real Property; (d) easements, covenants, conditions,
restrictions and other similar matters affecting title to any Owned Real
Property and other title defects that do not or would not materially impair the
use or occupancy of such real property or the operation of the Company’s or any
of its Subsidiaries’ business; (e) after the occurrence of the Effective Date,
Liens granted in connection with the Emergence Credit Facilities; and (f) Liens
that, pursuant to the Confirmation Order, will not survive beyond the Effective
Date.
 
“Person” means an individual, firm, corporation (including any non-profit
corporation), partnership, limited liability company, joint venture, associate,
trust, Governmental Entity or other entity or organization.
 
“Petition Date” means the date that the Debtors file voluntary petitions in the
Bankruptcy Court to commence the Chapter 11 Cases.
8

--------------------------------------------------------------------------------

“Plan” means the Debtors’ Joint Plan of Reorganization, in substantially the
form attached as Exhibit B hereto (including the Plan Supplement and all other
exhibits, schedules and annexes thereto) providing for, among other matters, the
implementation of this Agreement, as may be further amended, supplemented or
otherwise modified from time to time in a manner that is reasonably satisfactory
to the Required Commitment Parties.
 
“Plan Solicitation Order” means an order entered by the Bankruptcy Court, in
form and substance reasonably satisfactory to the Required Commitment Parties,
(a) approving the Disclosure Statement; (b) approving the voting record date and
procedures used for voting on the Plan in the Prepack Solicitation; (c)
approving the forms of ballots, solicitation packages used in the Prepack
Solicitation and the procedures used for the distribution thereof; (d)
establishing notice and objection procedures for the confirmation of the Plan;
and (e) approving the commencement of the Rights Offering in accordance with the
Rights Offering Procedures.
 
“Plan Supplement” means the plan supplement to be filed by the Debtors with the
Bankruptcy Court.
 
“Post-Effective Date Business” means the businesses, assets and properties of
the Company and its Subsidiaries, taken as a whole, as of the Effective Date
after giving effect to the transactions contemplated by the Plan, as described
in the Disclosure Statement.
 
“Prepack Solicitation” means the solicitation of votes to accept or reject the
Plan prior to the commencement of the Chapter 11 Cases.
 
“Purchase Price” means the price per share at which the Rights Offering Shares
will be sold by the Company pursuant to the Rights Offering, in accordance with
the Rights Offering Procedures.
 
“Real Property Leases” means those leases, subleases, licenses, concessions and
other agreements, as amended, modified or restated, pursuant to which the
Company or one of its Subsidiaries holds a leasehold or subleasehold estate in,
or is granted the right to use or occupy, any land, buildings, structures,
improvements, fixtures or other interest in real property used in the Company’s
or its Subsidiaries’ business.
 
“Registration Rights Agreement” means a registration rights agreement, which
shall be in form and substance consistent with the terms set forth in the
Restructuring Term Sheet and otherwise reasonably acceptable to the Company and
Commitment Parties owning more than 66 2/3% of the aggregate principal
outstanding under the 2007 Facility held by all Commitment Parties, and which
shall grant each Commitment Party registration rights with respect to all
Backstop Shares purchased by it.
 
“Related Party” means, with respect to any Person, (a) any former, current or
future director, officer, agent, Affiliate, employee, general or limited
partner, member, manager or stockholder of such Person and (b) any former,
current or future director, officer, agent,
9

--------------------------------------------------------------------------------

Affiliate, employee, general or limited partner, member, manager or stockholder
of any of the foregoing.
 
“Reorganized Genco Corporate Documents” means, collectively, the By-Laws and the
Articles of Incorporation.
 
“Representatives” means, with respect to any Person, such Person’s directors,
officers, members, partners, managers, employees, agents, investment bankers,
attorneys, accountants, advisors and other representatives.

 
“Required Commitment Parties” means (a) Commitment Parties owning more than 66
2/3% of the aggregate principal outstanding under the 2007 Facility held by all
Commitment Parties and (b) Commitment Parties who own more than 66 2/3% of the
aggregate Convertible Notes claims held by all Commitment Parties who (i) were
not Supporting Lenders (as defined in the Restructuring Support Agreement) on
April 3, 2014 and (ii) are members of the ad hoc group of Noteholders
represented by Akin, Gump, Strauss, Hauer & Feld LLP.
 
 “Rights” means the subscription rights to purchase Rights Offering Shares
distributed pursuant to and in accordance with the Rights Offering Procedures.
 
“Rights Offering” means the rights offering for Rights Offering Shares
contemplated by the Rights Offering Procedures and otherwise reasonably
satisfactory to the Required Commitment Parties.
 
“Rights Offering Expiration Time” means the time and the date on which the
rights offering subscription form must be duly delivered to the Rights Offering
Subscription Agent in accordance with the Rights Offering Procedures, together
with the applicable Purchase Price.
 
“Rights Offering Participants” means those Persons who duly subscribe for Rights
Offering Shares in accordance with the Rights Offering Procedures.
 
“Rights Offering Procedures” means the procedures with respect to the Rights
Offering that are approved by the Bankruptcy Court pursuant to the Plan
Solicitation Order, which procedures shall be in form and substance reasonably
satisfactory to the Required Commitment Parties.
 
“Rights Offering Shares” means the shares of New Genco Common Stock (including
all Unsubscribed Shares purchased by the Commitment Parties pursuant to this
Agreement) distributed pursuant to and in accordance with the Rights Offering
Procedures.
 
“Rights Offering Subscription Agent” means a subscription agent appointed by the
Company and reasonably satisfactory to the Required Commitment Parties.
 
 “SEC” means the U.S. Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC thereunder.
10

--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture or other legal entity as to which such Person (either alone or
through or together with any other subsidiary), (a) owns, directly or
indirectly, more than fifty percent (50%) of the stock or other equity
interests, (b) has the power to elect a majority of the board of directors or
similar governing body or (c) has the power to direct the business and policies.
 
 “Takeover Statute” means any restrictions contained in any “fair price,”
“moratorium,” “control share acquisition”, “business combination” or other
similar anti-takeover statute or regulation.
 
 “Taxes” or “Tax” means all taxes, assessments, duties, levies or other
mandatory governmental charges paid to a Governmental Entity, including all
federal, state, local, foreign and other income, franchise, profits, gross
receipts, capital gains, capital stock, transfer, property, sales, use,
value-added, occupation, excise, severance, windfall profits, stamp, payroll,
social security, withholding and other taxes, assessments, duties, levies or
other mandatory governmental charges of any kind whatsoever paid to a
Governmental Entity (whether payable directly or by withholding and whether or
not requiring the filing of a Tax return), all estimated taxes, deficiency
assessments, additions to tax, penalties and interest thereon and shall include
any liability for such amounts as a result of being a member of a combined,
consolidated, unitary or affiliated group.
 
“Transfer” means sell, transfer, assign, pledge, hypothecate, participate,
donate or otherwise encumber or dispose of.
 
“Unfunded Current Liability” means, with respect to any ERISA Plan, the amount,
if any, by which the value of the accumulated plan benefits under the ERISA Plan
determined on a plan termination basis in accordance with actuarial assumptions
at such time consistent with those prescribed by the PBGC for purposes of
Section 4044 of ERISA, exceeds the fair market value of all plan assets
allocable to such liabilities under Title IV of ERISA (excluding any accrued but
unpaid contributions).
 
“Unsubscribed Lender Shares” means the Lender Rights Offering Shares that have
not been duly subscribed for by Lenders (including the Commitment Parties)
pursuant to the Rights Offering, in accordance with the Rights Offering
Procedures and the Plan.
 
“Unsubscribed Noteholder Shares” means the  Noteholder Rights Offering Shares
that have not been duly subscribed for by Noteholders (including the Commitment
Parties)  pursuant to the Rights Offering, in accordance with the Rights
Offering Procedures and the Plan.
 
“Unsubscribed Shares” means, collectively, the Unsubscribed Lender Shares and
the Unsubscribed Noteholder Shares.
 
“Votable 2007 Facility Claims” means, collectively, all Prepetition 2007
Facility Claims.
 
“Votable Claims” means, collectively, all Votable 2007 Facility Claims and all
Votable Convertible Note Claims.
11

--------------------------------------------------------------------------------

“Votable Convertible Note Claims” means, collectively, all allowed claims
arising under the Convertible Notes.
 
Section 1.2             Additional Defined Terms.  In addition to the terms
defined in Section 1.1, additional defined terms used herein shall have the
respective meanings assigned thereto in the Sections indicated in the table
below.
 
Defined Term
Section
2007 Facility
Recitals
Agreement
Preamble
Bankruptcy Code
Recitals
Bankruptcy Court
Recitals
Beneficially Controlled Votable Claims
Section 5.10(a)
Chapter 11 Proceedings
Recitals
Closing
Section 2.5(a)
Closing Date
Section 2.5(a)
Commitment Party
Preamble
Company
Preamble
Confirmation Order
Recitals
Convertible Notes
Recitals
Debtors
Preamble
Equity Commitment
Section 2.2
Financial Statements
Section 4.9
Funding Notice
Section 2.4(a)
GAAP
Section 4.9
Indemnified Claim
Section 8.2
Indemnified Person
Section 8.1
Indemnifying Parties
Section 8.1
Infringed
Section 4.15
Legend
Section 6.8
Lender Commitment Party Replacement
Section 2.3(a)
Lender Commitment Party Replacement Period
Section 2.3(a)
Lender Rights Offering Shares
Recitals
Losses
Section 8.1
Material Contract
Section 4.24
Money Laundering Laws
Section 4.26
Noteholder Rights Offering Shares
Recitals
Outside Date
Section 9.4
Party
Preamble
Pre-Closing Period
Section 6.2
Prepetition 2007 Facility Agent
Recitals
Related Purchaser
Section 2.6(a)
Replacing Lender Commitment Parties
Section 2.3(a)
Restructuring Support Agreement
Recitals
Restructuring Term Sheet
Recitals






--------------------------------------------------------------------------------

12

--------------------------------------------------------------------------------

Defined Term
Section
Subscription Escrow Account
Section 2.4(a)
Subscription Escrow Funding Date
Section 2.4(b)
Tax Returns
Section 4.20
Transaction Agreements
Section 4.2(a)
Transaction Expenses
Section 3.1(a)
Ultimate Purchaser
Section 2.6(b)
Unlegended Shares
Section 6.7
willful or intentional breach
Section 9.5(a)



Section 1.3             Construction.  In this Agreement, unless the context
otherwise requires:
 
(a)            references to Articles, Sections, Exhibits and Schedules are
references to the articles and sections or subsections of, and the exhibits and
schedules attached to, this Agreement;
 
(b)            the descriptive headings of the Articles and Sections of this
Agreement are inserted for convenience only, do not constitute a part of this
Agreement and shall not affect in any way the meaning or interpretation of this
Agreement;
 
(c)            references in this Agreement to “writing” or comparable
expressions include a reference to a written document transmitted by means of
electronic mail in portable document format (pdf), facsimile transmission or
comparable means of communication;
 
(d)            words expressed in the singular number shall include the plural
and vice versa; words expressed in the masculine shall include the feminine and
neuter gender and vice versa;
 
(e)            the words “hereof”, “herein”, “hereto” and “hereunder”, and words
of similar import, when used in this Agreement, shall refer to this Agreement as
a whole, including all Exhibits and Schedules attached to this Agreement, and
not to any provision of this Agreement;
 
(f)             the term this “Agreement” shall be construed as a reference to
this Agreement as the same may have been, or may from time to time be, amended,
modified, varied, novated or supplemented;
 
(g)            “include”, “includes” and “including” are deemed to be followed
by “without limitation” whether or not they are in fact followed by such words;
 
(h)            references to “day” or “days” are to calendar days;
 
(i)              unless otherwise specified, references to a statute means such
statute as amended from time to time and includes any successor legislation
thereto and any regulations promulgated thereunder in effect on the date of this
Agreement; and
13

--------------------------------------------------------------------------------

(j)             references to “dollars” or “$” are to United States of America
dollars.
 
ARTICLE II


EQUITY COMMITMENT
 
Section 2.1             The Rights Offering.  On and subject to the terms and
conditions hereof, including entry of the Plan Solicitation Order by the
Bankruptcy Court, the Company shall conduct the Rights Offering pursuant to and
in accordance with the Rights Offering Procedures, this Agreement, and the Plan.
 
Section 2.2             The Equity Commitment.  On and subject to the terms and
conditions hereof, including entry of the Confirmation Order by the Bankruptcy
Court, each Commitment Party agrees, severally and not jointly, to fully
exercise all Rights that are issued to it pursuant to the Rights Offering and to
duly purchase all Rights Offering Shares issuable to it pursuant to such
exercise, in accordance with the Rights Offering Procedures and the Plan;
provided that any Commitment Party who fails to comply with such obligations
shall be liable to each non-Defaulting Commitment Party as a result of such
failure to comply.  On and subject to the terms and conditions hereof, including
entry of the Confirmation Order, each Commitment Party agrees, severally and not
jointly, to purchase, and the Company agrees to sell to such Commitment Party,
on the Closing Date for the Purchase Price, (a) the number of Unsubscribed
Lender Shares equal to such Commitment Party’s Equity Commitment Percentage of
the aggregate number of Unsubscribed Lender Shares, rounded among the Commitment
Parties that hold Votable 2007 Facility Claims solely to avoid fractional shares
as such Commitment Parties may determine in their sole discretion (provided that
in no event shall such rounding reduce the aggregate commitment of such
Commitment Parties) and (b) the number of Unsubscribed Noteholder Shares equal
to such Commitment Party’s Equity Commitment Percentage of the aggregate number
of Unsubscribed Noteholder Shares, rounded among the Commitment Parties that
hold Votable Convertible Note Claims solely to avoid fractional shares as such
Commitment Parties may determine in their sole discretion (provided that in no
event shall such rounding reduce the aggregate commitment of such Commitment
Parties) (such obligation to purchase the Unsubscribed Shares, the “Equity
Commitment”).
 
Section 2.3             Commitment Party Default.
 
(a)            Upon the occurrence of a Commitment Party Default with respect to
the Unsubscribed Lender Shares, the Commitment Parties that hold Votable 2007
Facility Claims (other than any Defaulting Commitment Party) shall have the
right, but not the obligation, within five (5) Business Days after receipt of
written notice from the Company to all such Commitment Parties of such
Commitment Party Default, which notice shall be given promptly following the
occurrence of such Commitment Party Default (such five (5) Business Day period,
the “Lender Commitment Party Replacement Period”), to purchase all or any
portion of the Available Lender Shares (such purchase, a “Lender Commitment
Party Replacement”), on the terms and subject to the conditions set forth in
this Agreement, which purchase shall be allocated pro rata among all such
Commitment Parties electing to purchase all or any portion of the Available
Lender Shares (such Commitment Parties, the “Replacing Lender Commitment
Parties”) based upon the relative applicable Equity Commitment Percentage of any
such Replacing Lender
14

--------------------------------------------------------------------------------

Commitment Parties or as may otherwise be agreed upon by the Replacing Lender
Commitment Parties.  Any such Available Lender Shares purchased by a Replacing
Lender Commitment Party shall be included in the determination of the
Unsubscribed Lender Shares of such Replacing Lender Commitment Party for all
purposes hereunder. If a Commitment Party Default occurs with respect to the
Unsubscribed Lender Shares, the Outside Date shall be delayed only to the extent
necessary to allow for the Lender Commitment Party Replacement to be completed
within the Lender Commitment Party Replacement Period.
 
(b)            Upon the occurrence of a Commitment Party Default with respect to
the Unsubscribed Noteholder Shares, the Commitment Parties that hold Votable
Convertible Note Claims (other than any Defaulting Commitment Party) shall have
the right, but not the obligation, within five (5) Business Days after receipt
of written notice from the Company to all such Commitment Parties of such
Commitment Party Default, which notice shall be given promptly following the
occurrence of such Commitment Party Default (such five (5) Business Day period,
the “Noteholder Commitment Party Replacement Period”) to purchase all or any
portion of the Available Noteholder Shares (such purchase, a “Noteholder
Commitment Party Replacement”) on the terms and subject to the conditions set
forth in this Agreement, which purchase shall be allocated pro rata among all
such Commitment Parties electing to purchase all or any portion of the Available
Noteholder Shares (such Commitment Parties, the “Replacing Noteholder Commitment
Parties”) based upon the relative applicable Equity Commitment Percentage of any
Replacing Noteholder Commitment Parties or as may otherwise be agreed upon by
the Replacing Noteholder Commitment Parties.  Any such Available Noteholder
Shares purchased by a Replacing Noteholder Commitment Party shall be included in
the determination of the Unsubscribed Noteholder Shares of such Replacing
Noteholder Commitment Party for all purposes hereunder. If a Commitment Party
Default occurs with respect to the Unsubscribed Noteholder Shares, the Outside
Date shall be delayed only to the extent necessary to allow for the Noteholder
Commitment Party Replacement to be completed within the Noteholder Commitment
Party Replacement Period.
 
(c)            Nothing in this Agreement shall be deemed to require a Commitment
Party to purchase more than its Equity Commitment Percentage of the Unsubscribed
Lender Shares and/or Unsubscribed Noteholder Shares, as applicable.
 
(d)            For the avoidance of doubt, notwithstanding anything to the
contrary set forth in Section 9.4 but subject to Section 10.10, no provision of
this Agreement shall relieve any Defaulting Commitment Party from liability
hereunder in connection with such Defaulting Commitment Party’s Commitment Party
Default.
 
Section 2.4             Subscription Escrow Account Funding.
 
(a)            Funding Notice.  No later than the second (2nd) Business Day
following the Rights Offering Expiration Time, the Rights Offering Subscription
Agent shall deliver to each Commitment Party a written notice (the “Funding
Notice”) of (i) the number of Lender Rights Offering Shares elected to be
purchased by the Rights Offering Participants who are Lenders and the aggregate
Purchase Price therefor; (ii) the number of Noteholder Rights Offering Shares
elected to be purchased by the Rights Offering Participants who are Noteholders
and the aggregate Purchase Price therefor; (iii) the aggregate number of
Unsubscribed Lender
15

--------------------------------------------------------------------------------

Shares and the aggregate Purchase Price therefor; (iv) the aggregate number of
Unsubscribed Noteholder Shares and the aggregate Purchase Price therefor; (v)
the aggregate number of Unsubscribed Lender Shares (based upon such Commitment
Party’s Equity Commitment Percentage) to be issued and sold by the Company to
such Commitment Party and the aggregate Purchase Price therefor; (vi) the
aggregate number of Unsubscribed Noteholder Shares (based upon such Commitment
Party’s Equity Commitment Percentage) to be issued and sold by the Company to
such Commitment Party and the aggregate Purchase Price therefor; and (vii) the
escrow account to which such Commitment Party shall deliver and pay the
aggregate Purchase Price for such Commitment Party’s Equity Commitment
Percentage of the Unsubscribed Lender Shares and/or the Unsubscribed Noteholder
Shares, as applicable (the “Subscription Escrow Account”).  The Rights Offering
Subscription Agent shall promptly provide any written backup, information and
documentation relating to the information contained in the applicable Funding
Notice as any Commitment Party may reasonably request.
 
(b)            Subscription Escrow Account Funding.  No later than the fifth
(5th) Business Day following receipt of the Funding Notice (such date, the
“Subscription Escrow Funding Date”), each Commitment Party shall deliver and pay
the aggregate Purchase Price for such Commitment Party’s Equity Commitment
Percentage of the Unsubscribed Lender Shares and/or Unsubscribed Noteholder
Shares, as applicable, by wire transfer in immediately available funds in U.S.
dollars into the Subscription Escrow Account in satisfaction of such Commitment
Party’s Equity Commitment.  The Subscription Escrow Account shall be established
with an escrow agent satisfactory to the Required Commitment Parties and the
Company pursuant to an escrow agreement in form and substance reasonably
satisfactory to the Required Commitment Parties and the Company.  The funds held
in the Subscription Escrow Account shall be released, and each Commitment Party
shall receive from the Subscription Escrow Account the cash amount actually
funded to the Subscription Escrow Account by such Commitment Party, plus any
interest accrued thereon, within two (2) Business Days following the earlier to
occur of (i) the termination of this Agreement in accordance with its terms and
(ii) the Outside Date if, by such date, the Closing Date has not occurred.
 
Section 2.5             Closing.
 
(a)            Subject to Article VII, unless otherwise mutually agreed in
writing between the Company and the Required Commitment Parties, the closing of
the Equity Commitment (the “Closing”) shall take place on the Effective Date,
simultaneously with the closing of the Rights Offering in accordance with the
terms of the Rights Offering Procedures, at the offices of Kramer Levin Naftalis
& Frankel LLP, 1177 Avenue of the Americas, New York, New York 10036; it being
understood that the Closing shall not occur until all of the conditions set
forth in Article VII shall have been satisfied or waived in accordance with this
Agreement (other than conditions that by their terms are to be satisfied at the
Closing, but subject to the satisfaction or waiver of such conditions).  The
date on which the Closing actually occurs shall be referred to herein as the
“Closing Date”.
 
(b)            At the Closing, the funds held in the Subscription Escrow Account
shall be released and utilized as set forth and in accordance with the Plan.
16

--------------------------------------------------------------------------------

(c)            At the Closing, issuance of the Unsubscribed Shares will be made
by the Company to each Commitment Party (or its designee in accordance with
Section 2.6(a)) against payment of the aggregate Purchase Price for the
Unsubscribed Shares of such Commitment Party.  Unless a Commitment Party
requests delivery of a physical stock certificate, the entry of any Unsubscribed
Shares to be delivered pursuant to this Section 2.5(c) into the account of a
Commitment Party pursuant to the Company’s book entry procedures and delivery to
such Commitment Party of an account statement reflecting the book entry of such
Unsubscribed Shares shall be deemed delivery of such Unsubscribed Shares for
purposes of this Agreement.  Notwithstanding anything to the contrary in this
Agreement, all Unsubscribed Shares will be delivered with all issue, stamp,
transfer, sales and use, or similar transfer Taxes or duties that are due and
payable (if any) in connection with such delivery duly paid by the Company.
 
Section 2.6             Designation and Assignment Rights.
 
(a)            Each Commitment Party shall have the right to designate by
written notice to the Company no later than two (2) Business Days prior to the
Closing Date that some or all of its Unsubscribed Shares be issued in the name
of, and delivered to, one or more of its Affiliates or funds or accounts that
are managed by such Commitment Party or its Affiliates (each, a “Related
Purchaser”) upon receipt by the Company of payment therefor in accordance with
the terms hereof, which notice of designation shall (i) be addressed to the
Company and signed by such Commitment Party and each Related Purchaser, (ii)
specify the number of Unsubscribed Shares to be delivered to or issued in the
name of each such Related Purchaser and (iii) contain a confirmation by each
such Related Purchaser of the accuracy of the representations set forth in
Sections 5.6 through 5.9 as applied to such Related Purchaser; provided that no
such designation pursuant to this Section 2.6(a) shall relieve such Commitment
Party from its obligations under this Agreement.
 
(b)            Each Commitment Party shall have the right to sell, transfer and
assign all or any portion of its Equity Commitment (without transferring all or
any portion of its Prepetition 2007 Facility Claims or Convertible Note Claims,
which transfers shall be governed by Section 2.6(c)) to (i) a Related Purchaser
or (ii) with the prior written consent of the Company (such consent not to be
unreasonably withheld, conditioned or delayed), one or more Persons (other than
a Related Purchaser) that is reasonably acceptable to the Required Commitment
Parties (each such Related Purchaser or other Person, an “Ultimate Purchaser”)
and that, in each case agrees in a writing addressed to the Company (A) to
purchase such portion of such Commitment Party’s Equity Commitment, (B) to be
fully bound by, and subject to, this Agreement and (C) to provide the
representations and warranties set forth in Article V hereof; provided that no
such sale, transfer or assignment pursuant to this Section 2.6(b) shall relieve
any such Commitment Party from its obligations under this Agreement. In the
event of a default by such transferee or assignee, as applicable, of its
obligations hereunder to purchase any Unsubscribed Lender Shares or Unsubscribed
Noteholder Shares, as applicable, the transferring or assigning Commitment Party
shall be obligated to purchase such Unsubscribed Lender Shares or Unsubscribed
Noteholder Shares, as applicable, within one (1) Business Day of receiving
notice of such default.
 
(c)            In the event that any Commitment Party purports to sell, transfer
or assign all or any portion of its Prepetition 2007 Facility Claims or its
Convertible Note Claims (in each
17

--------------------------------------------------------------------------------

case before the Claims Record Date), then such transferee or assignee, as
applicable, shall agree in a writing addressed to the Company (i) to assume a
proportionate percentage of such Commitment Party’s Equity Commitment, (ii) that
such transferee or assignee shall be fully bound by, and such Prepetition 2007
Facility Claims and/or Convertible Note Claims, as applicable, shall be fully
subject to, this Agreement and (iii) to provide the representations and
warranties set forth in Article V hereof; provided that no such sale, transfer
or assignment pursuant to this Section 2.6(c) shall relieve such Commitment
Party from any of its obligations under this Agreement.  In the event of a
default by such transferee or assignee, as applicable, of its obligations
hereunder to purchase any Unsubscribed Lender Shares or Unsubscribed Noteholder
Shares, as applicable, the transferring or assigning Commitment Party shall be
obligated to purchase such Unsubscribed Lender Shares or Unsubscribed Noteholder
Shares, as applicable, within one (1) Business Day of receiving notice of such
default.
 
ARTICLE III


EXPENSE REIMBURSEMENT
 
Section 3.1             Transaction Expenses.
 
(a)            On the Effective Date, the Company will reimburse or pay, as the
case may be, the reasonable, actual and documented out-of-pocket costs and
expenses incurred in connection with the Rights Offering, the Equity Commitment
and the other transactions contemplated thereby and hereby (including
investigating, negotiating and completing such transactions) of (i) in the case
of the Supporting Lenders, Milbank, Tweed, Hadley & McCloy LLP and Houlihan
Lokey Capital, Inc., in accordance with the applicable fee letter and (ii) in
the case of the Supporting Noteholders, Akin Gump Strauss Hauer & Feld LLP and
Jefferies LLC, in accordance with the applicable fee letter (collectively,
“Transaction Expenses”), in each case to the extent that such fees and expenses
are incurred on or prior to the earlier of (x) the termination of this Agreement
and (y) the Effective Date.
 
(b)            The provision for the payment of the Transaction Expenses is an
integral part of the transactions contemplated by this Agreement and without
this provision the Commitment Parties would not have entered into this Agreement
and such Transaction Expenses shall constitute an allowed administrative expense
of the Company under Section 503(b)(1) and 507(a)(1) of the Bankruptcy Code. 
The payment of Transaction Expenses hereunder shall not limit the payment of
fees and expenses as contemplated in the Restructuring Support Agreement or in
any other agreement by and among the Parties hereto; provided, however, that the
payment of any fee or expense pursuant to this Section 3.1 shall not be
duplicative with the payment of any fee or expense pursuant to the Restructuring
Support Agreement or any other agreement by and among the parties hereto.
 
ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
Except as set forth in (i) the Company SEC Documents filed prior to the date
hereof (excluding any risk factor disclosure and disclosure included in any
“forward-looking
18

--------------------------------------------------------------------------------

statements” disclaimer or other statements included in such Company SEC
Documents, in each case, that are predictive, forward-looking, non-specific or
primarily cautionary in nature), (ii) the Disclosure Statement  (excluding any
risk factor disclosure and disclosure of risks included in any “forward-looking
statements” disclaimer or other statements included in the Disclosure Statement,
in each case, that are predictive, forward-looking, non-specific or primarily
cautionary in nature), or (iii) the Company Disclosure Schedule, the Debtors,
jointly and severally, hereby represent and warrant to the Commitment Parties 
(unless otherwise set forth herein, as of the date of this Agreement and as of
the Closing Date) as set forth below.  Any disclosure in the Company SEC
Documents or the Disclosure Statement that is deemed to qualify a representation
or warranty shall only so qualify a representation or warranty to the extent
that it is made in such a way as to make the relevance of such disclosure to
these representations and warranties reasonably apparent on its face.  Any
reference in the Company Disclosure Schedule will be deemed to be an exception
to (or, as applicable, a disclosure for purposes of) (x) the representations and
warranties (or covenants, as applicable) that are contained in the corresponding
Section of this Agreement and (y) any other representations and warranties that
are contained in this Agreement if the relevance of that reference as an
exception to (or a disclosure for purposes of) such representations and
warranties is reasonably apparent on its face.
 
Section 4.1             Organization and Qualification.  Each of the Company and
each of its Subsidiaries (i) is a duly organized and validly existing
corporation, limited liability company or limited partnership, as the case may
be, in good standing under the laws of the jurisdiction of its incorporation or
formation, (ii) has the corporate or other applicable power and authority to own
its property and assets and to transact the business in which it is currently
engaged and presently proposes to engage and (iii) is duly qualified and is
authorized to do business and is in good standing in each jurisdiction where the
conduct of its business as currently conducted requires such qualifications.
 
Section 4.2             Corporate Power and Authority.
 
(a)            The Company has the requisite power and authority, subject to
entry of the Confirmation Order, to enter into, execute and deliver this
Agreement and perform each of its obligations hereunder and (ii) subject to
entry of the Confirmation Order, to enter into, execute and deliver the
Registration Rights Agreement and all other agreements to which it will be a
party as contemplated by this Agreement and the Plan (this Agreement, the
Registration Rights Agreement and such other agreements, collectively, the
“Transaction Agreements”) and to perform its obligations under each of the
Transaction Agreements (other than this Agreement).  Subject to entry of the
Confirmation Order, the execution and delivery of this Agreement and each of the
other Transaction Agreements and the consummation of the transactions
contemplated hereby and thereby have been or will be duly authorized by all
requisite corporate action on behalf of the Company, and no other corporate
proceedings on the part of the Company are or will be necessary to authorize
this Agreement or any of the other Transaction Agreements or to consummate the
transactions contemplated hereby or thereby.
 
(b)            Subject to entry of the Confirmation Order, each of the other
Debtors has the requisite power and authority (corporate or otherwise) to enter
into, execute and deliver each Transaction Agreement to which such other Debtor
is a party and to perform its obligations
19

--------------------------------------------------------------------------------

thereunder.  Subject to entry of the Confirmation Order, the execution and
delivery of this Agreement and each of the other Transaction Agreements and the
consummation of the transactions contemplated hereby and thereby have been or
will be duly authorized by all requisite corporate action on behalf of each
other Debtor party thereto, and no other corporate proceedings on the part of
any other Debtor party thereto are or will be necessary to authorize this
Agreement or any of the other Transaction Agreements or to consummate the
transactions contemplated hereby or thereby.
 
(c)            Subject to entry of the Confirmation Order, each of the Company
and the other Debtors has the requisite corporate power and authority to perform
its obligations under the Plan, and has taken all necessary corporate actions
required for the due consummation of the Plan in accordance with its terms.
 
Section 4.3             Execution and Delivery; Enforceability.  Subject to
entry of the Confirmation Order, this Agreement will have been, and each other
Transaction Agreement will be, duly executed and delivered by the Company and
each of the other Debtors party thereto, and the Debtors’ obligations hereunder
and thereunder will constitute the valid and legally binding obligations of the
Company and, to the extent applicable, the other Debtors, enforceable against
the Company and, to the extent applicable, the other Debtors in accordance with
their respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar Laws of general applicability relating to
or affecting creditors’ rights and to general principles of equity whether
applied in a court of law or a court of equity.
 
Section 4.4             Authorized and Issued Capital Stock.
 
(a)            On the Closing Date, (i) the issued and outstanding capital stock
of the Company, including all Rights Offering Shares and all shares to be issued
on the Effective Date pursuant to the Plan, will consist of 61,700,000 issued
and outstanding shares of New Genco Common Stock, provided that the Company may
adjust the number of shares to be issued in accordance with the terms of the
Plan (ii) no shares of New Genco Common Stock will be held by the Company in its
treasury, and (iii) no warrants to purchase shares of New Genco Common Stock
will be issued and outstanding other than as provided under the Plan.
 
(b)            Except as set forth in Section 4.4(a), as of the Closing Date, no
shares of capital stock or other equity securities or voting interest in the
Company will have been issued, reserved for issuance or outstanding.
 
(c)            Except as described in this Section 4.4 and except as set forth
in the Registration Rights Agreement, the Reorganized Genco Corporate Documents,
the Emergence Credit Facilities or any employment agreement entered into as
provided in the Plan or as otherwise specifically provided for by the Plan, as
of the Closing Date, neither the Company nor any of its Subsidiaries will be
party to or otherwise bound by or subject to any outstanding option, warrant,
call, right, security, commitment, contract, arrangement or undertaking
(including any preemptive right) that (i) obligates the Company or any of its
Subsidiaries to issue, deliver, sell or transfer, or repurchase, redeem or
otherwise acquire, or cause to be issued, delivered, sold or transferred, or
repurchased, redeemed or otherwise acquired, any shares of the capital stock of,
or other equity or voting interests in, the Company or any of its Subsidiaries
or
20

--------------------------------------------------------------------------------

any security convertible or exercisable for or exchangeable into any capital
stock of, or other equity or voting interest in, the Company or any of its
Subsidiaries, (ii) obligates the Company or any of its Subsidiaries to issue,
grant, extend or enter into any such option, warrant, call, right, security,
commitment, contract, arrangement or undertaking, (iii) restricts the transfer
of any shares of capital stock of the Company or any of its Subsidiaries or (iv)
relates to the voting of any shares of capital stock of the Company.
 
Section 4.5             Issuance.  The shares of New Genco Common Stock to be
issued pursuant to the Plan, including the shares of New Genco Common Stock to
be issued in connection with the consummation of the Rights Offering and
pursuant to the terms hereof, will, when issued and delivered on the Closing
Date, be duly and validly authorized, issued and delivered and shall be fully
paid and non-assessable, and free and clear of all Liens (other than transfer
restrictions imposed hereunder or by applicable Law), preemptive rights,
subscription and similar rights, other than any rights set forth in the
Reorganized Genco Corporate Documents, and the Registration Rights Agreement.
 
Section 4.6             No Conflict.  Assuming the consents described in clauses
(a) through (c) of Section 4.7 are obtained, the execution and delivery by the
Company and, if applicable, its Subsidiaries of this Agreement, the Plan and the
other Transaction Agreements, the compliance by the Company and, if applicable,
its Subsidiaries with all of the provisions hereof and thereof and the
consummation of the transactions contemplated herein and therein will not (a)
materially conflict with, or result in a material breach, modification or
violation of, any of the terms or provisions of, or constitute a material
default under (with or without notice or lapse of time, or both), or result,
except to the extent specified in the Plan, in the acceleration of, or the
creation of any Lien under, or cause any material payment or consent to be
required under any Contract to which the Company or any of its Subsidiaries will
be bound as of the Closing Date after giving effect to the Plan or to which any
of the property or assets of the Company or any of its Subsidiaries will be
subject as of the Closing Date after giving effect to the Plan, (b) result in
any violation of the provisions of the Reorganized Genco Corporate Documents or
any of the organization documents of any of the Company’s Subsidiaries or (c) 
result in any material violation of any Law or Order applicable to the Company
or any of its Subsidiaries or any of their properties.
 
Section 4.7             Consents and Approvals.  No consent, approval,
authorization, order, registration or qualification of or with any Governmental
Entity having jurisdiction over the Company or any of its Subsidiaries or any of
their properties (each an “Applicable Consent”) is required for the execution
and delivery by the Company and, to the extent relevant, its Subsidiaries of
this Agreement, the Plan and the other Transaction Agreements, the compliance by
the Company and, to the extent relevant, its Subsidiaries with all of the
provisions hereof and thereof and the consummation of the transactions
contemplated herein and therein (including compliance by each Commitment Party
with its obligations hereunder and thereunder), except for (a) the entry of the
Confirmation Order or any other order of the Bankruptcy Court reasonably
necessary for the consummation of the transaction contemplated hereby, (b) such
consents, approvals, authorizations, registrations or qualifications as may be
required under state securities or Blue Sky laws in connection with the purchase
of the Unsubscribed Shares by the Commitment Parties and the issuance of the
Rights and the Rights
21

--------------------------------------------------------------------------------

Offering Shares pursuant to the exercise of the Rights and (c) any other
material Applicable Consent.
 
Section 4.8             Arm’s Length.  The Company acknowledges and agrees that
(a) each of the Commitment Parties is acting solely in the capacity of an arm’s
length contractual counterparty to the Company with respect to the transactions
contemplated hereby (including in connection with determining the terms of the
Rights Offering) and not as a financial advisor or a fiduciary to, or an agent
of, the Company or any of its Subsidiaries and (b) no Commitment Party is
advising the Company or any of its Subsidiaries as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction.
 
Section 4.9             Financial Statements.  The audited consolidated balance
sheets of the Company as at December 31, 2013 and the unaudited consolidated
balance sheets of the Company as at March 31, 2014 and the related consolidated
statements of operations and of cash flows for the fiscal year or quarter, as
the case may be, ended on such dates (collectively, the “Financial Statements”),
present fairly the consolidated financial condition of the Company as at such
dates, and the consolidated results of its operations and its consolidated cash
flows for the respective fiscal period or quarter, as the case may be, then
ended.  All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with U.S. generally accepted
accounting principles (“GAAP”) applied consistently throughout the periods
involved (except as approved by the aforementioned firm of accountants and
disclosed therein).
 
Section 4.10          Company SEC Documents and Disclosure Statement.  Since
December 31, 2012, the Company has filed all reports, schedules, forms and
statements with the SEC required to be so filed.  As of their respective dates,
and giving effect to any amendments or supplements thereto filed prior to the
date of this Agreement, each of the Company SEC Documents complied in all
material respects with the requirements of the Securities Act or the Exchange
Act applicable to such Company SEC Documents.  The Company has filed with the
SEC all “material contracts” (as such term is defined in Item 601(b)(10) of
Regulation S-K under the Exchange Act) that are required to be filed as exhibits
to the Company SEC Documents.  No Company SEC Document, after giving effect to
any amendments or supplements thereto and to any subsequently filed Company SEC
Documents, in each case filed prior to the date of this Agreement, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading.  The Disclosure
Statement as approved by the Bankruptcy Court will conform in all material
respects with Section 1125 of the Bankruptcy Code.
 
Section 4.11          Absence of Certain Changes.  From December 31, 2013 to the
date hereof, no Event has occurred or exists that constitutes a Material Adverse
Effect.
 
Section 4.12          No Violation; Compliance with Laws.  (i) The Company is
not in violation of its articles of incorporation or by-laws, and (ii) no
Subsidiary of the Company is in violation of its respective articles of
organization or by-laws or similar organizational document in any material
respect.  Neither the Company nor any of its Subsidiaries is or has been at any
time since January 1, 2012 in material violation of any Law or Order.  There is
and since January 1, 2012 has been no failure on the part of the Company to
comply in all material respects with
22

--------------------------------------------------------------------------------

the Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations
promulgated by the SEC thereunder.
 
Section 4.13          Legal Proceedings.  Other than the Chapter 11 Cases and
any adversary proceedings or contested motions commenced in connection
therewith, there are no material Actions pending or threatened to which the
Company or any of its Subsidiaries is a party or to which any property of the
Company or any of its Subsidiaries is the subject which in any manner draws into
question the validity or enforceability of this Agreement, the Plan or the
Transaction Agreements.
 
Section 4.14          Labor Relations.
 
(a)            Neither the Company nor any of its Subsidiaries is engaged in any
unfair labor practice and there is (i) no unfair labor practice complaint
pending against the Company or any of its Subsidiaries or, to the Company’s
knowledge, threatened against any of them before the NLRB, and no grievance or
arbitration proceeding arising out of or under any Collective Bargaining
Agreement is so pending against the Company or any of its Subsidiaries or, to
the Company’s knowledge, threatened against any of them and (ii) no strike,
labor dispute, slowdown or stoppage pending against the Company or any of its
Subsidiaries or, to the Company’s knowledge, threatened against the Company or
any of its Subsidiaries which, in the case of clauses (i) and (ii) above,
individually or in the aggregate, could result in material liability to the
Company.
 
(b)            Section 4.14(b)(i) of the Company Disclosure Schedule lists all
Collective Bargaining Agreements applicable to persons employed by the Company
or any of its Subsidiaries in effect as of the date of this Agreement and the
status of any negotiations, in each case as of the date of this Agreement. 
Section 4.14(b)(ii) of the Company Disclosure Schedule lists any jurisdiction in
which the employees of the Company or any of its Subsidiaries are represented by
a works council or similar entity.  To the Knowledge of the Company, no union
organizing efforts or Employee Representatives’ elections are underway or
threatened with respect to employees of the Company or any of its Subsidiaries. 
Neither the Company nor any of its Subsidiaries is subject to any material
obligation (whether pursuant to Law or Contract) to notify, inform and/or
consult with, or obtain consent from, any Employee Representative regarding the
transactions contemplated by this Agreement prior to entering into this
Agreement.
 
(c)            The Company and its Subsidiaries are in material compliance with
all Laws and requirements respecting employment and employment practices, terms
and conditions of employment, collective bargaining, disability, immigration,
health and safety, wages, classification of employees, hours and benefits,
non-discrimination in employment, workers’ compensation and the collection and
payment of withholding and/or payroll taxes and similar taxes.  The Company and
each of its Subsidiaries has complied in all material respects with its payment
obligations to all employees of the Company and any of its Subsidiaries in
respect of all wages, salaries, fees, commissions, bonuses, overtime pay,
holiday pay, sick pay, benefits and all other compensation, remuneration and
emoluments due and payable to such employees under any Company Plan or any
applicable Collective Bargaining Agreement or Law, except, for the avoidance of
doubt, for any payments that are not permitted by the Bankruptcy Court or the
Bankruptcy Code.
23

--------------------------------------------------------------------------------

Section 4.15          Intellectual Property.  (a) The Company and its
Subsidiaries exclusively own, free and clear of all Liens (except for (i) Liens
that are described in the Company SEC Documents filed prior to the date hereof,
(ii) Permitted Liens or (iii) Material Contracts), all of their (A) patents and
registered Intellectual Property (and all applications therefor) and (B)
proprietary unregistered Intellectual Property, in each case, that is owned or
purported to be owned by the Company and its Subsidiaries and is material to the
businesses of the Company and its Subsidiaries, and all of the items in clause
(a) are subsisting, unexpired, and to the Knowledge of the Company are valid and
enforceable; (b) the Company has not received any written notice that any
material Intellectual Property owned by the Company or its Subsidiaries is being
infringed, misappropriated or violated (“Infringed”) by any other Person, and to
the Knowledge of the Company, no such Intellectual Property is being Infringed;
(c) the conduct of the businesses of the Company and its Subsidiaries as
presently conducted does not Infringe any Intellectual Property of any other
Person and no Person has alleged same in writing, except for allegations that
have since been resolved or in connection with the Chapter 11 Cases and any
adversary proceedings or contested motions commenced in connection therewith;
and (iv) the Company and its Subsidiaries take commercially reasonable actions
to maintain and protect (1) the confidentiality of their trade secrets and
confidential information and (2) the integrity, security and continuous
operation of their material software, systems, websites and networks (and all
data therein), and, in the one year prior to the date of this Agreement, there
have been no material outages, interruptions, or breaches of same.
 
Section 4.16          Title to Real and Personal Property.
 
(a)            Real Property.  Neither the Company nor any of its Subsidiaries
owns any Owned Real Property.
 
(b)            Leased Real Property.  All material Real Property Leases
necessary for the operation of the Post-Effective Date Business are valid,
binding and enforceable against the Company or its relevant Subsidiary, and, to
the Knowledge of the Company, the other parties thereto, and no written notice
to terminate, in whole or part, any of such leases has been delivered to the
Company or any of its Subsidiaries (nor, to the Knowledge of the Company, has
there been any indication that any such notice of termination will be served). 
Other than as a result of the filing of the Chapter 11 Cases, neither the
Company nor any of its Subsidiaries nor, to the Knowledge of the Company, any
other party to any material Real Property Lease necessary for the operation of
the Post-Effective Date Business is in material default or breach under the
terms thereof.
 
(c)            Personal Property.  The Company or one of its Subsidiaries has
good title or, in the case of leased assets, a valid leasehold interest, free
and clear of all Liens, to all of the tangible personal property and assets,
except for (i) Liens that are described in (x) the Company SEC Documents filed
prior to the date hereof, (y) the Plan or (z) the Disclosure Statement or (ii)
Permitted Liens.
 
Section 4.17          No Undisclosed Relationships.  No relationship, direct or
indirect, exists between or among the Company or any of its Subsidiaries, on the
one hand, and the directors, officers, stockholders, customers or suppliers of
the Company or any of its Subsidiaries, on the other hand, that is required by
the Exchange Act to be described in the
24

--------------------------------------------------------------------------------

Company SEC Documents and that are not so described in the Company SEC
Documents, except for the transactions contemplated by this Agreement.
 
Section 4.18          Licenses and Permits.  The Company and its Subsidiaries
possess all material licenses, certificates, permits and other authorizations
issued by, and have made all declarations and filings with, the appropriate
Governmental Entities that are necessary for the ownership or lease of their
respective properties and the conduct of the Post-Effective Date Business, in
each case.  Neither the Company nor any of its Subsidiaries (i) has received
notice of any revocation or modification of any such license, certificate,
permit or authorization or (ii) has any reason to believe that any such license,
certificate, permit or authorization will not be renewed in the ordinary course.
 
Section 4.19          Environmental.  Each of the Company and its Subsidiaries
is, and all of their respective vessels are, in material compliance with all
applicable Environmental Laws, and neither the Company nor any of its
Subsidiaries is liable for any material penalties, fines or forfeitures for
failure to comply with any of the foregoing.  All material licenses, permits,
registrations or approvals required for the business of the Company and each of
its Subsidiaries under any Environmental Law have been secured and each of the
Company and each of its Subsidiaries is in material compliance therewith. 
Neither the Company nor any of its Subsidiaries is in any respect in
noncompliance with, breach of or default under any applicable writ, Order,
judgment, injunction, or decree to which the Company or such Subsidiary is a
party or which would affect the ability of the Company or such Subsidiary to
operate any assets, property or other facility thereof and no event has occurred
and is continuing which, with the passage of time or the giving of notice or
both, would constitute a material noncompliance, breach of or default
thereunder.  There are no material Environmental Claims pending or, to the
Knowledge of the Company, threatened against the Company or any of its
Subsidiaries, and within the past five (5) years have not been any such
Environmental Claims.  There are no facts, circumstances, conditions or
occurrences on any asset, property or other facility owned or operated by the
Company or any of its Subsidiaries that is reasonably likely (a) to form the
basis of a material Environmental Claim against the Company, any of its
Subsidiaries or any asset, property or other facility owned by the Company or
any of its Subsidiaries, or (b) to cause such assets, properties or other
facilities to be subject to any material restrictions on its ownership,
occupancy, use or transferability under any Environmental Law. All of the
Company’s and Subsidiaries’ vessels are double hull tankers to the extent
required to be double-hulled under applicable Environmental Law.
 
Section 4.20          Tax Returns and Payments.  Each of the Company and each of
its Subsidiaries has timely filed all returns, statements, forms and reports for
or relating to Taxes with respect to the income, properties or operations of the
Company and/or any of its Subsidiaries (collectively, the “Tax Returns”) and
such Tax Returns are accurate in all material respects. The Company and each of
its Subsidiaries have at all times paid Taxes that have become due and payable,
except for Taxes that are being contested in good faith or Taxes for which an
adequate reserve has been established (in accordance with GAAP).  There are no
Actions now pending or, to the best Knowledge of the Company, threatened in
writing by any authority regarding any Taxes relating to the Company or any of
its Subsidiaries.  Neither the Company nor any of its Subsidiaries has entered
into an agreement or waiver, or been requested to enter into an agreement or
waiver, extending any statute of limitations relating to the payment
25

--------------------------------------------------------------------------------

or collection of Taxes of the Company or any of its Subsidiaries, or is aware of
any circumstances that would cause the taxable years or other taxable periods of
the Company or any of its Subsidiaries not to be subject to the normally
applicable statute of limitations.
 
Section 4.21          Compliance with ERISA.
 
(a)            Section 4.21(a) of the Company Disclosure Schedule sets forth
each Company Plan.  Each Company Plan, other than any Multiemployer Plan (and
each related trust, insurance contract or fund), is in substantial compliance
with its terms and with all applicable laws, including without limitation ERISA
and the Code; each Company Plan, other than any Multiemployer Plan (and each
related trust, if any), which is intended to be qualified under Section 401 (a)
of the Code has received a determination letter, or is entitled to rely on an
opinion letter, from the IRS to the effect that it meets the requirements of
Sections 401(a) and 501(a) of the Code; no ERISA Event has occurred or is
reasonably expected to occur; no ERISA  Plan has an Unfunded Current Liability
in an amount material to the Company’s operation; all contributions required to
be made with respect to a Company Plan have been or will be timely made (except
as disclosed on Section 4.21(a) of the Company Disclosure Schedule); using
actuarial assumptions and computation methods consistent with Part 1 of subtitle
E of Title IV of ERISA, the Company and its Subsidiaries and ERISA Affiliates
would have no material liabilities to any Multiemployer Plans in the event of a
complete withdrawal therefrom; each group health plan (as defined in Section
607(1) of ERISA or Section 4980B(g)(2) of the Code) which covers or has covered
employees or former employees of the Company, any of its Subsidiaries, or any
ERISA Affiliate has at all times been operated in material compliance with the
provisions of Part 6 of subtitle B of Title I of ERISA and Section 4980B of the
Code; and the Company and its Subsidiaries do not maintain or contribute to any
employee welfare plan (as defined in Section 3(1) of ERISA) which provides
benefits to retired employees or other former employees (other than as required
by Section 601 of ERISA) or any Company Plan the obligations with respect to
which could reasonably be expected to have a Material Adverse Effect.
 
(b)            Each Foreign Pension Plan, if any, has been maintained in
substantial compliance with its terms and with the requirements of any and all
applicable laws, statutes, rules, regulations and orders and has been
maintained, where required, in good standing with applicable regulatory
authorities.  All contributions required to be made with respect to a Foreign
Pension Plan have been or will be timely made.  Neither the Company nor any of
its Subsidiaries has incurred any material obligation in connection with the
termination of or withdrawal from any Foreign Pension Plan.  Neither the Company
nor any of its Subsidiaries maintains or contributes to any Foreign Pension Plan
the obligations with respect to which could in the aggregate reasonably be
expected to have a Material Adverse Effect.
 
Section 4.22          Internal Control Over Financial Reporting.  The Company
has established and maintains a system of internal control over financial
reporting (as defined in Rules 13a-15(f) and 15d-15(f) promulgated under the
Exchange Act) that complies in all material respects with the requirements of
the Exchange Act and has been designed to provide reasonable assurances
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP.  The Company
is not aware of any material weaknesses in its internal control over financial
reporting.
26

--------------------------------------------------------------------------------

Section 4.23          Disclosure Controls and Procedures.  The Company (i)
maintains disclosure controls and procedures (within the meaning of Rules
13a-15(e) and 15d-15(e) promulgated under the Exchange Act) designed to ensure
that information required to be disclosed by the Company in the reports that it
files and submits under the Exchange Act is recorded, processed, summarized and
reported within the time periods specified in the SEC’s rules and forms,
including that information required to be disclosed by the Company in the
reports that it files and submits under the Exchange Act is accumulated and
communicated to management of the Company as appropriate to allow timely
decisions regarding required disclosure, and (ii) has disclosed, based upon the
most recent evaluation by the President and Chief Financial Officer of the
Company of the Company’s internal control over financial reporting, to its
auditors and the audit committee of the Board (A) all significant deficiencies
and material weaknesses in the design or operation of the Company’s internal
control over financial reporting which are reasonably likely to adversely affect
its ability to record, process, summarize and report financial data and (B) any
fraud, whether or not material, that involves management or other employees who
have a significant role in the Company’s internal control over financial
reporting.
 
Section 4.24          Material Contracts.  All Material Contracts are valid,
binding and enforceable against (a) the Company or its relevant Subsidiary and
(b) to the Knowledge of the Company, each counterparty thereto, and no written
notice to terminate, in whole or part, any Material Contract has been delivered
to the Company or any of its Subsidiaries.  Other than as a result of the filing
of the Chapter 11 Cases, neither the Company nor any of its Subsidiaries nor, to
the Knowledge of the Company, any other party to any Material Contract, is in
material default or breach under the terms thereof.  For purposes of this
Agreement, “Material Contract” means any Contract necessary for the operation of
the Post- Effective Date Business that is a “material contract” (as such term is
defined in Item 601(b)(10) of Regulation S-K under the Exchange Act ) that the
Company would be required to disclose on a Current Report filed with the SEC on
Form 8-K.
 
Section 4.25          No Unlawful Payments.  Neither the Company nor any of its
Subsidiaries nor any of their respective directors, officers or employees nor,
to the Knowledge of the Company, any agent or other Person acting on behalf of
the Company or any of its Subsidiaries, has in any material respect:  (a) used
any funds of the Company or any of its Subsidiaries for any unlawful
contribution, gift, entertainment or other unlawful expense, in each case
relating to political activity; (b) made any direct or indirect unlawful payment
to any foreign or domestic government official or employee from corporate funds;
(c) violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977; or (d) made any bribe, rebate, payoff, influence payment,
kickback or other similar unlawful payment.
 
Section 4.26          Compliance with Money Laundering Laws.  The operations of
the Company and its Subsidiaries are and have been at all times conducted in
compliance in all material respects with applicable financial recordkeeping and
reporting requirements of the U.S. Currency and Foreign Transactions Reporting
Act of 1970, as amended, the money laundering statutes of all jurisdictions, the
rules and regulations thereunder and any related or similar Laws (collectively,
the “Money Laundering Laws”) and no material action, suit or proceeding by or
before any Governmental Entity or any arbitrator involving the Company or any of
its
27

--------------------------------------------------------------------------------

Subsidiaries with respect to Money Laundering Laws is pending or, to the
Knowledge of the Company, threatened.
 
Section 4.27          Compliance with Sanctions Laws.  Neither the Company nor
any of its Subsidiaries nor any of their respective directors, officers or
employees nor, to the Knowledge of the Company, any agent or other Person acting
on behalf of the Company or any of its Subsidiaries, is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department.  The Company will not directly or indirectly use the
proceeds of the Rights Offering, or lend, contribute or otherwise make available
such proceeds to any Subsidiary, joint venture partner or other Person, for the
purpose of financing the activities of any Person that, to the Knowledge of the
Company, is currently subject to any U.S. sanctions administered by the Office
of Foreign Assets Control of the U.S. Treasury Department.
 
Section 4.28          No Broker’s Fees.  Except as set forth on Section 4.28 of
the Company Disclosure Schedule, neither the Company nor any of its Subsidiaries
is a party to any Contract with any Person (other than this Agreement or the)
that would give rise to a valid claim against the Commitment Parties for a
brokerage commission, finder’s fee or like payment in connection with the Rights
Offering or the sale of the Unsubscribed Shares.
 
Section 4.29          No Registration Rights.  Except as set forth on Section
4.29 of the Company Disclosure Schedule and except as provided for pursuant to
the Registration Rights Agreement, no Person has the right to require the
Company or any of its Subsidiaries to register any securities for sale under the
Securities Act.
 
Section 4.30          Takeover Statutes.  No Takeover Statute is applicable to
this Agreement, the Equity Commitment and the other transactions contemplated by
this Agreement.  As of the entry of the Confirmation Order, the Board shall have
authorized and approved the issuance of the New Genco Common Stock and the
Rights Offering Shares pursuant to this Agreement, the Plan and the Rights
Offering.
 
Section 4.31          Investment Company Act.  Neither the Company nor any of
its Subsidiaries is any “investment company” or an “affiliated person” of, or a
“promoter” or “principal underwriter” for or a company “controlled” by an
“investment company” as such terms are defined in the U.S. Investment Company
Act of 1940, as amended; neither the entry into of this Agreement, the Plan or
the Transaction Agreements, nor the application of the proceeds nor the
consummation of the other transactions contemplated hereby or thereby, will
violate any provision of such act or any rule, regulation or order of the SEC
thereunder.


Section 4.32          No Marshall Islands Filing Necessary.  To ensure the
enforceability or admissibility in evidence of this Agreement, the Plan and each
of the Transaction Agreements, it is not necessary that any of this Agreement,
the Plan or any Transaction Agreement be filed or recorded with any court or any
other authority in the Marshall Islands or any political subdivision thereof or
that any stamp or similar tax be paid hereon or thereon or in respect hereof or
thereof other than in connection with a proceeding brought to enforce the same;
provided that the Articles of Incorporation must be filed with the Registrar of
Corporations of the Republic of the Marshall Islands in order to become
effective.
28

--------------------------------------------------------------------------------

Section 4.33          Insurance.  The Company and its Subsidiaries have insured
their properties and assets against such risks and in such amounts as are
customary for companies engaged in similar businesses.  All premiums due and
payable in respect of material insurance policies maintained by the Company and
its Subsidiaries have been paid.  The Company reasonably believes that the
insurance maintained by or on behalf of the Company and its Subsidiaries is
adequate in all material respects.  As of the date hereof, to the Knowledge of
the Company, neither the Company nor any of its Subsidiaries has received notice
from any insurer or agent of such insurer with respect to any material insurance
policies of the Company and its Subsidiaries of cancellation or termination of
such policies, other than such notices which are received in the ordinary course
of business or for policies that have expired on their terms.
 
ARTICLE V


REPRESENTATIONS AND WARRANTIES OF THE COMMITMENT PARTIES
 
Each Commitment Party represents and warrants, as to itself only (unless
otherwise set forth herein, as of the date of this Agreement and as of the
Closing Date) as set forth below.
 
Section 5.1             Incorporation.  To the extent applicable, such
Commitment Party is a legal entity duly organized, validly existing and, if
applicable, in good standing (or the equivalent thereof) under the laws of its
jurisdiction of incorporation or organization.
 
Section 5.2             Corporate Power and Authority.  To the extent
applicable, such Commitment Party has the requisite corporate, limited
partnership or limited liability company power and authority to enter into,
execute and deliver this Agreement and each other Transaction Agreements to
which such Commitment Party is a party and to perform its obligations hereunder
and thereunder and has taken all necessary corporate, limited partnership or
limited liability company action required for the due authorization, execution,
delivery and performance by it of this Agreement and the other Transaction
Agreements.
 
Section 5.3             Execution and Delivery.  This Agreement and each other
Transaction Agreement to which such Commitment Party is a party (a) has been, or
prior to its execution and delivery will be, duly and validly executed and
delivered by such Commitment Party and (b) when executed and delivered, will
constitute the valid and binding obligations of such Commitment Party,
enforceable against such Commitment Party in accordance with their respective
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar Laws of general applicability relating to or affecting
creditors’ rights and to general principles of equity whether applied in a court
of law or a court of equity.
 
Section 5.4             No Conflict.  Assuming that the consents referred to in
clauses (a) and (b) of Section 5.5 are obtained, the execution and delivery by
such Commitment Party of this Agreement and, to the extent applicable, the other
Transaction Agreements, the compliance by such Commitment Party with all of the
provisions hereof and thereof and the consummation of the transactions
contemplated herein and therein (a) will not conflict with, or result in a
breach or violation of, any of the terms or provisions of, or constitute a
default under (with or without
29

--------------------------------------------------------------------------------

notice or lapse of time, or both), or result in the acceleration of, or the
creation of any Lien under, any Contract to which such Commitment Party is a
party or by which such Commitment Party is bound or to which any of the
properties or assets of such Commitment Party are subject, (b) will not result
in any violation of the provisions of the certificate of incorporation or
by-laws (or comparable constituent documents) of such Commitment Party and (c)
will not result in any material violation of any Law or Order applicable to such
Commitment Party or any of its properties, except, in each case, for any
conflict, breach, violation, default, acceleration or Lien which would not
reasonably be expected, individually or in the aggregate, to prohibit,
materially delay or materially and adversely impact such Commitment Party’s
performance of its obligations under this Agreement.
 
Section 5.5            Consents and Approvals.  No consent, approval,
authorization, order, registration or qualification of or with any Governmental
Entity having jurisdiction over such Commitment Party or any of its properties
is required for the execution and delivery by such Commitment Party of this
Agreement and, to the extent applicable, the Transaction Agreements, the
compliance by such Commitment Party with all of the provisions hereof and
thereof and the consummation of the transactions (including the purchase by such
Commitment Party of its Equity Commitment Percentage of the Unsubscribed Shares)
contemplated herein and therein, except any consent, approval, authorization,
order, registration or qualification which, if not made or obtained, would not
reasonably be expected, individually or in the aggregate, to prohibit,
materially delay or materially and adversely impact such Commitment Party’s
performance of its obligations under this Agreement.
 
Section 5.6            No Registration.  Such Commitment Party understands that
the Backstop Shares have not been registered under the Securities Act by reason
of a specific exemption from the registration provisions of the Securities Act,
the availability of which depends on, among other things, the bona fide nature
of the investment intent and the accuracy of such Commitment Party’s
representations as expressed herein or otherwise made pursuant hereto.
 
Section 5.7             Purchasing Intent.  Such Commitment Party is acquiring
the Backstop Shares for its own account, not as a nominee or agent, and not with
the view to, or for resale in connection with, any distribution thereof not in
compliance with applicable securities Laws, and such Commitment Party has no
present intention of selling, granting any participation in, or otherwise
distributing the same, except in compliance with applicable securities Laws.
 
Section 5.8             Sophistication; Investigation.  Such Commitment Party
acknowledges that (i) the Backstop Shares have not been registered pursuant to
the Securities Act and (ii) except as provided in the Registration Rights
Agreement, the Company shall not be required to effect any registration or
qualification of the Backstop Shares under the Securities Act. Such Commitment
Party has made its own inquiry and investigation into the Company and has
undertaken such investigation and had access to such information as it has
deemed necessary to enable it to make an informed decision with respect to the
execution, delivery and performance of this Agreement.  Such Commitment Party
has not relied on any advice from the Company or its representatives regarding
the tax consequences of an investment in the Backstop Shares.  Such Commitment
Party has such knowledge and experience in financial and business matters such
that it is capable of evaluating the merits and risks of its investment in the
Backstop
30

--------------------------------------------------------------------------------

Shares being acquired hereunder.  Such Commitment Party is an “accredited
investor” within the meaning of Rule 501(a) of the Securities Act.  Such
Commitment Party understands and is able to bear any economic risks associated
with such investment (including the necessity of holding the Backstop Shares for
an indefinite period of time), including a complete loss of its investment in
the Backstop Shares.  In evaluating the suitability of an investment in the
Backstop Shares, such Commitment Party has not relied upon any representation or
warranty of any Person by or on behalf of the Company other than those
representations and warranties that are expressly set forth in this Agreement
and the Restructuring Support Agreement, whether written or oral.
 
Section 5.9            No Broker’s Fees.  Such Commitment Party is not a party
to any Contract with any Person (other than this Agreement) that would give rise
to a valid claim against the Company, for a brokerage commission, finder’s fee
or like payment in connection with the Rights Offering or the sale of the
Backstop Shares.
 
Section 5.10         Votable Claims.
 
(a)            As of the date of this Agreement, such Commitment Party (together
with its applicable Affiliates) is the beneficial owner of, or the investment
advisor or manager for the beneficial owner of, the aggregate principal amount
of Votable Claims as set forth opposite such Commitment Party’s name under the
columns titled “Controlled 2007 Facility Votable Claims” and “Controlled
Convertible Notes Votable Claims” on Schedule 3 attached hereto (such Votable
Claims, the “Beneficially Controlled Votable Claims”); and
 
(b)            As of the date of this Agreement, such Commitment Party (together
with its applicable Affiliates) has the full power to vote, dispose of and
compromise the aggregate principal amount of the Beneficially Controlled Votable
Claims.
 
(c)            As of the date of this Agreement, such Commitment Party has not
entered into any other agreement to assign, sell, participate, grant, or
otherwise transfer, in whole or in part, any portion of its right, title or
interest in such Beneficially Controlled Votable Claims where such assignment,
sale, participation, grant, conveyance or transfer would prohibit such
Commitment Party from complying with the terms of this Agreement.
 
Section 5.11          Sufficiency of Funds.  Such Commitment Party has, and such
Commitment Party on the Effective Date will have, sufficient immediately
available funds to make and complete the payment of the aggregate Purchase Price
for its Equity Commitment Percentage of the Backstop Shares.
 
Section 5.12          Arm’s Length.  Such Commitment Party acknowledges and
agrees that the Company is acting solely in the capacity of an arm’s length
contractual counterparty to such Commitment Party with respect to the
transactions contemplated hereby (including in connection with determining the
terms of the Rights Offering).
31

--------------------------------------------------------------------------------

ARTICLE VI


ADDITIONAL COVENANTS
 
Section 6.1            Confirmation Order and Plan.  The Company shall use its
commercially reasonable efforts, consistent with the Restructuring Support
Agreement, to (a) obtain the entry of the Plan Solicitation Order and the
Confirmation Order and (b) cause the Plan Solicitation Order and the
Confirmation Order to become final orders (including by requesting that such
orders be a final order immediately upon entry by the Bankruptcy Court pursuant
to a waiver of Bankruptcy Rules 3020 and 6004(h), as applicable), in each case,
as soon as reasonably practicable following the filing of the motion seeking
entry of such orders.
 
Section 6.2             Conduct of Business.  Except (a) as explicitly set forth
in this Agreement or otherwise contemplated by the Disclosure Statement and Plan
or (b) with the express consent of Required Commitment Parties (such consent not
to be unreasonably withheld, conditioned or delayed), during the period from the
date of this Agreement to the earlier of the Closing Date and the date on which
this Agreement is terminated in accordance with its terms (the “Pre-Closing
Period”), (i) the Company shall, and shall cause each of its Subsidiaries to
carry on its business in the ordinary course and use its commercially reasonable
efforts to (A) preserve intact its Post-Effective Date Business, (B) keep
available the services of its officers and employees and (C) preserve its
material relationships with customers, suppliers, licensors, licensees,
distributors and others having business dealings with the Company or its
Subsidiaries in connection with the Post-Effective Date Business and (ii) the
Company shall not, and shall not permit any of its Subsidiaries to, enter into
any transaction that is material to the Post-Effective Date Business other than
(A) in the ordinary course of business to the extent necessary to conduct
Company operations in a manner consistent with the financial and business
projections provided to the Commitment Parties prior to the date hereof, (B)
other transactions after prior notice to the Commitment Parties to implement tax
planning which transactions are not reasonably expected to materially adversely
affect any Commitment Party and (C) such other transactions disclosed to the
Commitment Parties in writing prior to the date hereof.  Notwithstanding any
other provision in this Agreement, nothing in this Agreement shall give the
Commitment Parties, directly or indirectly, any right to control or direct the
operations of the Company and its Subsidiaries prior to the Closing Date.  Prior
to the Closing Date, the Company and its Subsidiaries shall exercise, consistent
with the terms and conditions of this Agreement, complete control and
supervision of the business of the Company and its Subsidiaries.
 
Section 6.3            Access to Information.  Subject to applicable Law and
appropriate assurance of confidential treatment, upon reasonable notice during
the Pre-Closing Period, the Company shall (and shall cause its Subsidiaries to)
afford the Commitment Parties and their Representatives upon request reasonable
access, during normal business hours and without unreasonable disruption or
interference with the Company’s and its Subsidiaries’ business or operations, to
the Company’s and its Subsidiaries’ employees, properties, books, contracts and
records and, during the Pre-Closing Period, the Company shall (and shall cause
its Subsidiaries to) furnish promptly to such parties all reasonable information
concerning the Company’s and its Subsidiaries’ business, properties and
personnel as may reasonably be requested by any such party, provided that the
foregoing shall not require the Company (a) to permit any inspection, or to
disclose any information, that in the reasonable judgment of the Company would
cause the
32

--------------------------------------------------------------------------------

Company or any of its Subsidiaries to violate any of their respective
obligations with respect to confidentiality to a third party if the Company
shall have used its commercially reasonable efforts to obtain, but failed to
obtain, the consent of such third party to such inspection or disclosure, (b) to
disclose any legally privileged information of the Company or any of its
Subsidiaries or (c) to violate any applicable Laws; provided further that the
Company shall deliver to the Commitment Parties a schedule setting forth a
description of any requested information not provided to the Commitment Parties
pursuant to clauses (a) through (c) above (in the case of clause (a), to the
extent not prohibited from doing so).  All requests for information and access
made in accordance with this Section 6.3 shall be directed to an executive
officer of the Company or such person as may be designated by the Company’s
executive officers.
 
Section 6.4            Commercially Reasonable Efforts.
 
(a)            Without in any way limiting any other respective obligation of
the Company or any Commitment Party in this Agreement, the Company shall use
(and shall cause its Subsidiaries to use), and each Commitment Party shall use,
commercially reasonable efforts to take or cause to be taken all actions, and do
or cause to be done all things, reasonably necessary, proper or advisable in
order to consummate and make effective the transactions contemplated by this
Agreement and the Plan, including using commercially reasonable efforts in:
 
(i)             timely preparing and filing all documentation reasonably
necessary to effect all necessary notices, reports and other filings of such
Party and to obtain as promptly as practicable all consents, registrations,
approvals, permits and authorizations necessary or advisable to be obtained from
any third party or Governmental Entity;
 
(ii)            defending any Actions challenging this Agreement, the Plan or
any other Transaction Agreement or the consummation of the transactions
contemplated hereby and thereby, including seeking to have any stay or temporary
restraining order entered by any Governmental Entity vacated or reversed; and
 
(iii)           working together in good faith to finalize the Registration
Rights Agreement and Reorganized Genco Corporate Documents for timely inclusion
in the Plan and Plan Supplement and filing with the Bankruptcy Court.
 
(b)            Subject to applicable Laws relating to the exchange of
information, the Commitment Parties and the Company shall have the right to
review in advance, and to the extent practicable each will consult with the
other on all of the information relating to Commitment Parties or the Company,
as the case may be, and any of their respective Subsidiaries, that appears in
any filing made with, or written materials submitted to, any third party and/or
any Governmental Entity in connection with the transactions contemplated by this
Agreement or the Plan; provided, however, neither the Company nor the Commitment
Parties are required to provide for review in advance declarations or other
evidence submitted in connection with any filing with the Bankruptcy Court.  In
exercising the foregoing rights, each of the Company and the Commitment Parties
shall act reasonably and as promptly as practicable.
33

--------------------------------------------------------------------------------

(c)            Nothing contained in this Section 6.4 shall limit the ability of
any Commitment Party to consult with the Debtors, to appear and be heard, or to
file objections, concerning any matter arising in the Chapter 11 Cases.
 
Section 6.5            Registration Rights Agreement.  The Plan will provide
that from and after the Closing Date each Commitment Party (including any
Related Purchaser or Ultimate Purchaser) who purchases Backstop Shares shall be
a party to the Registration Rights Agreement and shall be entitled to
registration rights thereunder with respect to all such Backstop Shares.  A form
of the Registration Rights Agreement shall be filed with the Bankruptcy Court as
part of the Plan Supplement.
 
Section 6.6            Blue Sky.  The Company shall, on or before the Closing
Date, take such action, if any, as the Company shall reasonably determine is
necessary in order to obtain an exemption for, or to qualify the Backstop Shares
issued hereunder for, sale to the Commitment Parties at the Closing Date
pursuant to this Agreement under applicable securities and “Blue Sky” Laws of
the states of the United States (or to obtain an exemption from such
qualification) and any applicable foreign jurisdictions, and shall provide
evidence of any such action so taken to the Commitment Parties on or prior to
the Closing Date.  The Company shall timely make all filings and reports, if
any, relating to the offer and sale of the Backstop Shares issued hereunder
required under applicable securities and “Blue Sky” Laws of the states of the
United States following the Closing Date.  The Company shall pay all fees and
expenses in connection with satisfying its obligations under this Section 6.6.
 
Section 6.7            DTC Eligibility.  The Company shall use commercially
reasonable efforts to promptly make, when applicable from time to time upon and
after the Closing, all Unlegended Shares eligible for deposit with the
Depository Trust Company.  “Unlegended Shares” means any shares of New Genco
Common Stock acquired by the Commitment Parties (including any Related Purchaser
or Ultimate Purchaser) pursuant to this Agreement and the Plan, including all
Backstop Shares and all shares issued to the Commitment Parties pursuant to the
Rights Offering, that do not require, or are no longer subject to, the Legend.
 
Section 6.8            Share Legend.  Each certificate evidencing Backstop
Shares that are issued hereunder, and each certificate issued in exchange for or
upon the transfer, sale or assignment of any such shares, shall be stamped or
otherwise imprinted with a legend (the “Legend”) in substantially the following
form:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON [DATE
OF ISSUANCE], HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE STATE SECURITIES LAWS, AND
MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT OR AN AVAILABLE EXEMPTION FROM REGISTRATION THEREUNDER.”
 
In the event that any such Backstop Shares are uncertificated, such shares shall
be subject to a restrictive notation substantially similar to the Legend in the
stock ledger or other appropriate records maintained by the Company or agent and
the term “Legend” shall include
34

--------------------------------------------------------------------------------

such restrictive notation.  The Company shall remove the legend (or restrictive
notation, as applicable) set forth above from the certificates evidencing any
such Backstop Shares (or the Company’s stock records, in the case of uncertified
shares) at any time after the restrictions described in such legend cease to be
applicable, including, as applicable, when such shares may be sold under Rule
144.  The Company may reasonably request such opinions, certificates or other
evidence that such restrictions no longer apply.
 
ARTICLE VII


CONDITIONS TO THE OBLIGATIONS OF THE PARTIES
 
Section 7.1            Conditions to the Obligation of the Commitment Parties. 
The obligations of each Commitment Party to consummate the transactions
contemplated hereby shall be subject to (unless waived in accordance with
Section 7.2) the satisfaction of the following conditions.
 
(a)            Plan Solicitation Order.  The Bankruptcy Court shall have entered
the Plan Solicitation Order, such order shall be in full force and effect, and
such order shall not be subject to a stay.
 
(b)            Confirmation Order.  The Bankruptcy Court shall have entered the
Confirmation Order, such order shall be in full force and effect, and not
subject to a stay.
 
(c)            Plan.  The Company and all of the other Debtors shall have
complied, in all material respects, with the terms of the Plan that are to be
performed by the Company and the other Debtors on or prior to the Effective Date
and the conditions to the occurrence of the Effective Date set forth in the Plan
and the Confirmation Order shall have been satisfied or waived in accordance
with the terms thereof and the Plan.
 
(d)            Rights Offering.  The Rights Offering shall have been conducted,
in all material respects, in accordance with the Plan Solicitation Order and
this Agreement, and the Rights Offering Expiration Time shall have occurred.
 
(e)            Registration Rights Agreement.  The Registration Rights Agreement
shall have been executed and delivered by the Company and shall otherwise have
become effective with respect to the Registration Rights Commitment Parties and
the other parties thereto.
 
(f)            Consents.  All governmental and third party notifications,
filings, consents, waivers and approvals set forth on Schedule 4 and required
for the consummation of the transactions contemplated by this Agreement and the
Plan shall have been made or received.
 
(g)            No Legal Impediment to Issuance.  No Law or Order shall have been
enacted, adopted or issued by any Governmental Entity that prohibits the
implementation of the Plan or the transactions contemplated by this Agreement.
 
(h)            Disclosure Schedules.  Any Company Disclosure Schedules delivered
by the Company after the date hereof shall be in form and substance reasonably
satisfactory to the Required Commitment Parties.
35

--------------------------------------------------------------------------------

(i)            Representations and Warranties.
 
(i)            The representations and warranties of the Debtors contained in
Sections 4.2, 4.3, 4.4, 4.5 and 4.6(b) shall be true and correct in all material
respects at and as of the Closing Date with the same effect as if made on and as
of the Closing Date (except for such representations and warranties made as of a
specified date, which shall be true and correct only as of the specified date).
 
(ii)            All other representations and warranties of the Debtors
contained in this Agreement shall be true and correct (disregarding all
materiality or Material Adverse Effect qualifiers) at and as of the Closing Date
with the same effect as if made on and as of the Closing Date (except for such
representations and warranties made as of a specified date, which shall be true
and correct only as of the specified date), except where the failure to be so
true and correct does not constitute a Material Adverse Effect.
 
(j)            Covenants.  The Debtors shall have performed and complied, in all
material respects, with all of their respective covenants and agreements
contained in this Agreement that contemplate, by their terms, performance or
compliance prior to the Closing Date.
 
(k)            Officer’s Certificate.  The Commitment Parties shall have
received on and as of the Closing Date a certificate of the chief executive
officer or chief financial officer of the Company confirming that the conditions
set forth in Sections 7.1(i) and (j) have been satisfied.
 
(l)            Material Adverse Effect.  From December 31, 2013 to the Closing
Date, there shall not have occurred, and there shall not exist, any Event that
constitutes a Material Adverse Effect.
 
Section 7.2            Waiver of Conditions to Obligation of Commitment
Parties.  All or any of the conditions set forth in Section 7.1 may only be
waived in whole or in part with respect to all Commitment Parties by a written
instrument executed by each of the Required Commitment Parties in their sole
discretion and if so waived, all Commitment Parties shall be bound by such
waiver.
 
Section 7.3            Conditions to the Obligation of the Company.  The
obligation of the Company and the other Debtors to consummate the transactions
contemplated hereby with any Commitment Party is subject to (unless waived by
the Company) the satisfaction of each of the following conditions:
 
(a)            Plan Solicitation Order.  The Bankruptcy Court shall have entered
the Plan Solicitation Order, such order shall be in full force and effect, and
such order shall not be subject to a stay.
 
(b)            Confirmation Order.  The Bankruptcy Court shall have entered the
Confirmation Order, such order shall be in full force and effect, and not
subject to a stay.
36

--------------------------------------------------------------------------------

(c)            Conditions to the Plan.  The conditions to the occurrence of the
Effective Date of the Plan as set forth in the Plan and in the Confirmation
Order shall have been satisfied or waived in accordance with the terms thereof
and the Plan.
 
(d)            No Legal Impediment to Issuance.  No Law or Order shall have been
enacted, adopted or issued by any Governmental Entity that prohibits the
implementation of the Plan or the transactions contemplated by this Agreement.
 
(e)            Representations and Warranties.  The representations and
warranties of each Commitment Party contained in this Agreement shall be true
and correct in all material respects at and as of the Closing Date with the same
effect as if made on and as of the Closing Date (except for such representations
and warranties made as of a specified date, which shall be true and correct only
as of the specified date).
 
(f)            Covenants.  The applicable Commitment Party shall have performed
and complied, in all material respects, with all of its covenants and agreements
contained in this Agreement and in any other document delivered pursuant to this
Agreement.
 
(g)            Restructuring Support Agreement.  The Restructuring Support
Agreement shall not have been terminated pursuant to a Termination Event (as
defined therein) arising under Section 11(a), 11(b) or 11(e) thereof.
 
ARTICLE VIII


INDEMNIFICATION AND CONTRIBUTION
 
Section 8.1            Indemnification Obligations.  Indemnification
Obligations.  The Company and the other Debtors (the “Indemnifying Parties” and
each an “Indemnifying Party”) shall, jointly and severally, indemnify and hold
harmless each Commitment Party, the Prepetition 2007 Facility Agent, their
Affiliates, shareholders, members, partners and other equity holders, general
partners, managers and their respective Representatives, agents and controlling
persons (each, an “Indemnified Person”) from and against any and all losses,
claims, damages, liabilities and costs and expenses (other than Taxes of the
Commitment Parties but subject to the last sentence of Section 2.5(c))
(collectively, “Losses”) that any such Indemnified Person may incur or to which
any such Indemnified Person may become subject arising out of or in connection
with this Agreement, including the Equity Commitments, the Rights Offering, the
use of the proceeds of the Rights Offering, any breach by the Debtors of this
Agreement or the negotiation and documentation of the Plan, for any claim,
challenge, litigation, investigation or proceeding relating to any of the
foregoing, regardless of whether any Indemnified Person is a party thereto,
whether or not such proceedings are brought by the Company, the other Debtors,
their respective equity holders, Affiliates, creditors or any other Person, and
reimburse each Indemnified Person upon demand for reasonable and documented
(subject to redaction to preserve attorney client and work product privileges)
legal or other third-party expenses incurred in connection with investigating,
preparing to defend or defending, or providing evidence in or preparing to serve
or serving as a witness with respect to, any lawsuit, investigation, claim or
other proceeding relating to any of the foregoing (including in connection with
the enforcement of the indemnification obligations set forth herein),
irrespective of whether
37

--------------------------------------------------------------------------------

or not the transactions contemplated by this Agreement or the Plan are
consummated or whether or not this Agreement is terminated; provided that the
foregoing indemnity will not, as to any Indemnified Person, apply to Losses (a)
caused by a Commitment Party Default by a Commitment Party, (b) to the extent
they are found by a final, non-appealable judgment of a court of competent
jurisdiction to arise from the bad faith, willful misconduct or gross negligence
of such Indemnified Person or (c) to the extent they arise from the breach by a
Commitment Party of its representations, warranties, covenants or agreements set
forth herein.
 
Section 8.2            Indemnification Procedure.  Promptly after receipt by an
Indemnified Person of notice of the commencement of any claim, challenge,
litigation, investigation or proceeding (an “Indemnified Claim”), such
Indemnified Person will, if a claim is to be made hereunder against the
Indemnifying Party in respect thereof, notify the Indemnifying Party in writing
of the commencement thereof, specifying in reasonable detail the Losses paid,
incurred or otherwise arising; provided that (a) the omission to so notify the
Indemnifying Party will not relieve the Indemnifying Party from any liability
that it may have hereunder except to the extent it has been materially
prejudiced by such failure  and (b) the omission to so notify the Indemnifying
Party will not relieve the Indemnifying Party from any liability that it may
have to such Indemnified Person otherwise than on account of this Article VIII. 
Such notice will be accompanied by copies of reasonably sufficient documentation
with respect to such claim, challenge, litigation, investigation or proceeding,
including any summons, complaint or other pleading that may have been served and
any written demand or any other document or instrument directly relating
thereto.  In case any such Indemnified Claims are brought against any
Indemnified Person and it notifies the Indemnifying Party of the commencement
thereof, the Indemnifying Party will be entitled to participate therein, and, to
the extent that it may elect by written notice delivered to such Indemnified
Person, to assume the defense thereof, with counsel reasonably acceptable to
such Indemnified Person; provided that if the parties (including any impleaded
parties) to any such Indemnified Claims include both such Indemnified Person and
the Indemnifying Party and based on advice of such Indemnified Person’s counsel
there are legal defenses available to such Indemnified Person that are different
from or additional to those available to the Indemnifying Party, such
Indemnified Person shall have the right to select separate counsel to assert
such legal defenses and to otherwise participate in the defense of such
Indemnified Claims.  Upon receipt of notice from the Indemnifying Party to such
Indemnified Person of its election to so assume the defense of such Indemnified
Claims with counsel reasonably acceptable to the Indemnified Person, the
Indemnifying Party shall not be liable to such Indemnified Person for expenses
incurred by such Indemnified Person in connection with the defense thereof
(other than reasonable costs of investigation) unless (i) such Indemnified
Person shall have employed separate counsel (in addition to any local counsel)
in connection with the assertion of legal defenses in accordance with the
proviso to the immediately preceding sentence (it being understood, however,
that the Indemnifying Party shall not be liable for the expenses of more than
one separate counsel representing the Indemnified Persons who are parties to
such Indemnified Claims (in addition to one local counsel in each jurisdiction
in which local counsel is required) and that all such expenses shall be
reimbursed as they occur), (ii) the Indemnifying Party shall not have employed
counsel reasonably acceptable to such Indemnified Person to represent such
Indemnified Person within a reasonable time after notice of commencement of the
Indemnified Claims, (iii) the Indemnifying Party shall have failed or is failing
to defend such claim, and is provided written notice of such failure by the
Indemnified Person and such failure is not reasonably cured within ten (10)
Business Days of receipt of such
38

--------------------------------------------------------------------------------

notice, or (iv) the Indemnifying Party shall have authorized in writing the
employment of counsel for such Indemnified Person.  Notwithstanding anything
herein to the contrary, the Company and its Subsidiaries shall have sole control
over any Tax controversy or Tax audit and shall be permitted to settle any
liability for Taxes of the Company and its Subsidiaries.
 
Section 8.3            Settlement of Indemnified Claims.  The Indemnifying Party
shall not be liable for any settlement of any Indemnified Claims effected
without its written consent (which consent shall not be unreasonably withheld). 
If any settlement of any Indemnified Claims is consummated with the written
consent of the Indemnifying Party or if there is a final judgment for the
plaintiff in any such Indemnified Claims, the Indemnifying Party agrees to
indemnify and hold harmless each Indemnified Person from and against any and all
Losses by reason of such settlement or judgment to the extent such Losses are
otherwise subject to indemnification by the Indemnifying Party hereunder in
accordance with, and subject to the limitations of, the provisions of this
Article VIII.  The Indemnifying Party shall not, without the prior written
consent of an Indemnified Person (which consent shall be granted or withheld in
the Indemnified Person’s sole discretion), effect any settlement of any pending
or threatened Indemnified Claims in respect of which indemnity or contribution
has been sought hereunder by such Indemnified Person unless (i) such settlement
includes an unconditional release of such Indemnified Person in form and
substance reasonably satisfactory to such Indemnified Person from all liability
on the claims that are the subject matter of such Indemnified Claims and (ii)
such settlement does not include any statement as to or any admission of fault,
culpability or a failure to act by or on behalf of any Indemnified Person.
 
Section 8.4            Contribution.  If for any reason the foregoing
indemnification is unavailable to any Indemnified Person or insufficient to hold
it harmless from Losses that are subject to indemnification pursuant to Section
8.1, then the Indemnifying Party shall contribute to the amount paid or payable
by such Indemnified Person as a result of such Loss in such proportion as is
appropriate to reflect not only the relative benefits received by the
Indemnifying Party, on the one hand, and such Indemnified Person, on the other
hand, but also the relative fault of the Indemnifying Party, on the one hand,
and such Indemnified Person, on the other hand, as well as any relevant
equitable considerations.  The Indemnifying Parties also agree that no
Indemnified Person shall have any liability based on their comparative or
contributory negligence or otherwise to the Indemnifying Parties, any Person
asserting claims on behalf of or in right of any of the Indemnifying Parties, or
any other Person in connection with an Indemnified Claim.
 
Section 8.5            Treatment of Indemnification Payments.  All amounts paid
by the Indemnifying Party to an Indemnified Person under this Article VIII
shall, to the extent permitted by applicable Law, be treated as adjustments to
the Purchase Price for all Tax purposes.
 
Section 8.6            No Survival.  All representations, warranties, covenants
and agreements made in this Agreement shall not survive the Closing Date except
for covenants and agreements that by their terms are to be satisfied after the
Closing Date, which covenants and agreements shall survive until satisfied in
accordance with their terms.
39

--------------------------------------------------------------------------------

ARTICLE IX


TERMINATION
 
Section 9.1            Termination Rights.  This Agreement may be terminated and
the transactions contemplated hereby may be abandoned at any time prior to the
Closing Date (including at any time prior to entry of the Confirmation Order):
 
(a)            by mutual written consent of the Company and the Required
Commitment Parties;
 
(b)            by the Company by written notice to each Commitment Party or by
the Required Commitment Parties by written notice to the Company if any Law or
Order shall have been enacted, adopted or issued by any Governmental Entity,
that prohibits the implementation of the Plan or the Rights Offering or the
transactions contemplated by this Agreement or the other Transaction Agreements;
 
(c)            by the Required Commitment Parties upon written notice to the
Company if:
 
(i)            the Company or the other Debtors shall have breached any
representation, warranty, covenant or other agreement made by the Company or the
other Debtors in this Agreement or any such representation and warranty shall
have become inaccurate after the date of this Agreement, and such breach or
inaccuracy would, individually or in the aggregate, result in a failure of a
condition set forth in Section 7.1(i) or Section 7.1(j), if continuing on the
Closing Date, being satisfied and such breach or inaccuracy is not cured by the
Company or the other Debtors by the earlier of (A) the tenth (10th) Business Day
after the giving of notice thereof to the Company by any Commitment Party and
(B) the third (3rd) Business Day prior to the Outside Date; provided that the
Commitment Parties shall not have the right to terminate this Agreement pursuant
to this Section 9.1(c)(i) if they are then in breach of any representation,
warranty, covenant or other agreement hereunder that would result in the failure
of any condition set forth in Section 7.3 being satisfied; or
 
(ii)            any of the Chapter 11 Cases shall have been dismissed or
converted to a case under chapter 7 of the Bankruptcy Code, or the Bankruptcy
Court has entered an Order in any of the Chapter 11 Cases appointing an examiner
or trustee with expanded powers to oversee or operate the Debtors in the Chapter
11 Cases; and
 
(d)            by the Commitment Parties owning more than 66 2/3% of the
aggregate principal outstanding under the 2007 Facility held by all Commitment
Parties, if any Event occurs or occurred on or after March 31, 2014 that, either
alone or in combination with any other Event, has had or would reasonably be
expected to have a Material Adverse Effect.
 
Section 9.2            Automatic Termination.  This Agreement shall terminate
automatically upon the termination of the Restructuring Support Agreement either
(a) by the Company pursuant to a Termination Event (as defined therein) arising
under Section 11(a) or
40

--------------------------------------------------------------------------------

11(b) thereof or  (b) with respect to the Supporting 2007 Facility Lenders (as
defined in the Restructuring Support Agreement).
 
Section 9.3            Termination as to the Supporting Noteholders.
 
(a)            Upon the termination of the Restructuring Support Agreement with
respect to the Supporting Noteholders (as defined in the Restructuring Support
Agreement), the obligations of the Supporting Noteholders hereunder shall be
automatically terminated and, subject to Section 9.5(a)(iii), there shall be no
further obligations or liabilities hereunder on the part of any Supporting
Noteholder.
 
(b)            The Commitment Parties who own more than 66 2/3% of the aggregate
Convertible Notes claims held by all Commitment Parties who (i) were not
Supporting Lenders (as defined in the Restructuring Support Agreement) on April
3, 2014 and (ii) are members of the ad hoc group of Noteholders represented by
Akin, Gump, Strauss, Hauer & Feld LLP may terminate the obligations of the
Supporting Noteholders hereunder (in which case, subject to Section 9.5(a)(iii),
there shall be no further obligations or liabilities hereunder on the part of
any Supporting Noteholder), if any Event occurs or occurred on or after March
31, 2014 that, either alone or in combination with any other Event, has had or
would reasonably be expected to have a Material Adverse Effect.
 
(c)            For the avoidance of doubt, in the event that any Commitment
Party is both (i) a Supporting Noteholder and (ii) a Supporting 2007 Facility
Lender, then a termination pursuant to this Section 9.3 shall only terminate
such Commitment Party’s obligations under this Agreement to (x) purchase
Unsubscribed Noteholder Shares and (y) fully exercise all rights Rights that
such Commitment Party received on account of its Convertible Notes Claims.
 
Section 9.4            Outside Date Termination.  Any Commitment Party (other
than a Defaulting Commitment Party) may terminate its obligations hereunder and,
subject to Section 9.5(a)(iii), there shall be no further obligations or
liabilities hereunder on the part of any such terminating Commitment Party, if
the Closing Date has not occurred by 11:59 p.m., New York City time on the date
that is sixty (60) days from the Petition Date (the “Outside Date”); provided
that upon the occurrence of a Commitment Party Default, the Outside Date shall
be extended in accordance with Section 2.3(a).
 
Section 9.5            Effect of Termination.
 
(a)            Upon termination of this Agreement pursuant to this Article IX,
this Agreement shall forthwith become void and there shall be no further
obligations or liabilities on the part of the Debtors or the Commitment Parties;
provided that (i) the obligations of the Debtors to pay the Transaction Expenses
pursuant to Article III and to satisfy their indemnification obligations
pursuant to Article VIII shall survive the termination of this Agreement
indefinitely and shall remain in full force and effect, (ii) the provisions set
forth in Article X shall survive the termination of this Agreement in accordance
with their terms and (iii) subject to Section 10.10 and Section 2.3(d), nothing
in Section 9.2, Section 9.3 or this Section 9.4 shall relieve any Party from
liability for any willful or intentional breach of this
41

--------------------------------------------------------------------------------

Agreement.  For purposes of this Agreement, “willful or intentional breach”
shall mean a breach of this Agreement that is a consequence of an act undertaken
by the breaching Party with the knowledge (actual or constructive) that the
taking of such act would, or would reasonably be expected to, cause a breach of
this Agreement.
 
(b)            Notwithstanding anything to the contrary contained in Section
9.4(a), in the event this Agreement is terminated by the Company in conjunction
with a termination of the Restructuring Support Agreement pursuant to Section
11(b)(ii) or 11(c)(iii) thereof and the Company pays to the Commitment Parties
the Termination Fee (as defined in the Restructuring Support Agreement), plus
all expenses due and owing under Article III hereof, then this Agreement shall
forthwith become void and there shall be no further obligations or liabilities
hereunder on the part of the Debtors or the Commitment Parties, other than a
Defaulting Commitment Party.
 
ARTICLE X


GENERAL PROVISIONS
 
Section 10.1         Notices.  All notices and other communications in
connection with this Agreement shall be in writing and shall be deemed given if
delivered personally, sent via electronic facsimile (with confirmation), mailed
by registered or certified mail (return receipt requested) or delivered by an
express courier (with confirmation) to the Parties at the following addresses
(or at such other address for a Party as will be specified by like notice):
 
(a)            If to the Company:
 
Genco Shipping & Trading Limited
299 Park Avenue
New York, New York 10171
Facsimile: (646) 443-8551
Attention: John C. Wobensmith


with a copy (which shall not constitute notice) to:
 
Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
Facsimile: (212) 715-8100
Attention: Thomas E. Molner
 
(b)            If to the Commitment Parties (or to any of them), to the address
set forth opposite such Commitment Party’s name on Schedule 5.
 
Section 10.2         Assignment; Third Party Beneficiaries.  Neither this
Agreement nor any of the rights, interests or obligations under this Agreement
shall be assigned by any Party (whether by operation of Law or otherwise)
without the prior written consent of the Company and the Commitment Parties,
other than an assignment by a Commitment Party expressly permitted by Sections
2.6(b), 2.6(c) or 10.7 or any other provision of this Agreement and any
42

--------------------------------------------------------------------------------

purported assignment in violation of this Section 10.2 shall be void ab initio. 
This Agreement (including the documents and instruments referred to in this
Agreement) is not intended to and does not confer upon any Person any rights or
remedies under this Agreement other than (a) the Parties hereto and (b) any
Indemnified Party.
 
Section 10.3         Prior Negotiations; Entire Agreement.
 
(a)            This Agreement (including the agreements attached as Exhibits to
and the documents and instruments referred to in this Agreement) constitutes the
entire agreement of the Parties and supersedes all prior agreements,
arrangements or understandings, whether written or oral, among the Parties with
respect to the subject matter of this Agreement, except that the Parties hereto
acknowledge that any confidentiality agreements heretofore executed among the
Parties and the Restructuring Support Agreement will continue in full force and
effect.
 
(b)            Notwithstanding anything to the contrary in the Plan (including
any amendments, supplements or modifications thereto) or the Confirmation Order
(and any amendments, supplements or modifications thereto) or an affirmative
vote to accept the Plan submitted by any Commitment Party, nothing contained in
the Plan (including any amendments, supplements or modifications thereto) or
Confirmation Order (including any amendments, supplements or modifications
thereto) shall alter, amend or modify the rights of the Commitment Parties under
this Agreement unless such alteration, amendment or modification has been made
in accordance with Section 10.7.
 
Section 10.4         Governing Law; Venue.  THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD FOR ANY CONFLICTS OF LAW PRINCIPLES THAT WOULD APPLY THE LAWS OF ANY
OTHER JURISDICTION, AND, TO THE EXTENT APPLICABLE, THE BANKRUPTCY CODE.  THE
PARTIES CONSENT AND AGREE THAT ANY ACTION TO ENFORCE THIS AGREEMENT OR ANY
DISPUTE, WHETHER SUCH DISPUTES ARISE IN LAW OR EQUITY, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE AGREEMENTS, INSTRUMENTS AND DOCUMENTS
CONTEMPLATED HEREBY SHALL BE BROUGHT EXCLUSIVELY IN THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK OR ANY NEW YORK STATE COURT SITTING
IN NEW YORK CITY, OR, AT ANY TIME FOLLOWING THE PETITION DATE SHALL BE BROUGHT
EXCLUSIVELY IN THE BANKRUPTCY COURT (OR, SOLELY TO THE EXTENT THE BANKRUPTCY
COURT DECLINES JURISDICTION OVER SUCH ACTION OR DISPUTE, IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK OR ANY NEW YORK STATE COURT
SITTING IN NEW YORK CITY).  THE PARTIES CONSENT TO AND AGREE TO SUBMIT TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS.  EACH OF THE PARTIES HEREBY WAIVES AND
AGREES NOT TO ASSERT IN ANY SUCH DISPUTE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY CLAIM THAT (I) SUCH PARTY IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF THE BANKRUPTCY COURT, (II) SUCH PARTY AND SUCH PARTY’S PROPERTY
IS IMMUNE FROM ANY LEGAL PROCESS ISSUED BY SUCH COURTS OR (III) ANY LITIGATION
OR OTHER PROCEEDING COMMENCED IN SUCH COURTS IS BROUGHT IN AN INCONVENIENT
FORUM.  THE PARTIES HEREBY
43

--------------------------------------------------------------------------------

AGREE THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH ANY SUCH ACTION
OR PROCEEDING TO AN ADDRESS PROVIDED IN WRITING BY THE RECIPIENT OF SUCH
MAILING, OR IN SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW, SHALL BE VALID AND
SUFFICIENT SERVICE THEREOF AND HEREBY WAIVE ANY OBJECTIONS TO SERVICE
ACCOMPLISHED IN THE MANNER HEREIN PROVIDED.
 
Section 10.5         Waiver of Jury Trial.  EACH PARTY HEREBY WAIVES ALL RIGHTS
TO TRIAL BY JURY IN ANY JURISDICTION IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT
TO RESOLVE ANY DISPUTE AMONG THE PARTIES UNDER THIS AGREEMENT, WHETHER IN
CONTRACT, TORT OR OTHERWISE.
 
Section 10.6         Counterparts.  This Agreement may be executed in any number
of counterparts, all of which will be considered one and the same agreement and
will become effective when counterparts have been signed by each of the Parties
and delivered to each other Party (including via facsimile or other electronic
transmission), it being understood that each Party need not sign the same
counterpart.
 
Section 10.7         Waivers and Amendments; Rights Cumulative.  This Agreement
may be amended, restated, modified, or changed only by a written instrument
signed by the Debtors and the Required Commitment Parties (other than a
Defaulting Commitment Party); provided that each Commitment Party’s prior
written consent shall be required for any amendment that would have the effect
of:  (a) modifying such Commitment Party’s Equity Commitment Percentage, (b)
increasing the Purchase Price to be paid in respect of the Backstop Shares, (c)
extending the Outside Date; or (d) otherwise have a materially adverse and
disproportionate effect on such Commitment Party.  The terms and conditions of
this Agreement (other than the conditions set forth in Sections 7.1 and 7.3, the
waiver of which shall be governed solely by Article VII) may be waived (i) by
the Debtors only by a written instrument executed by the Company and (ii) by the
Commitment Parties only by a written instrument executed by the Required
Commitment Parties.  Notwithstanding anything to the contrary contained in this
Agreement, the Commitment Parties may agree, among themselves, to reallocate
their Equity Commitment Percentages, without any consent or approval of any
other Party; provided, however, for the avoidance of doubt any such agreement
among the Commitment Parties shall require the consent or approval of all
Commitment Parties affected by such reallocation; provided, further that any
reallocation (other than any reallocation contemplated by Section 2.2(a) or
Section 2.2(b)) shall require the consent of the Company (such consent not to be
unreasonably withheld, conditioned or delayed).  No delay on the part of any
Party in exercising any right, power or privilege pursuant to this Agreement
will operate as a waiver thereof, nor will any waiver on the part of any Party
of any right, power or privilege pursuant to this Agreement, nor will any single
or partial exercise of any right, power or privilege pursuant to this Agreement,
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege pursuant to this Agreement.  Except as otherwise
provided in this Agreement, the rights and remedies provided pursuant to this
Agreement are cumulative and are not exclusive of any rights or remedies which
any Party otherwise may have at law or in equity.
44

--------------------------------------------------------------------------------

Section 10.8         Headings.  The headings in this Agreement are for reference
purposes only and will not in any way affect the meaning or interpretation of
this Agreement.
 
Section 10.9         Specific Performance.  The Parties agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the Parties shall be entitled to seek
an injunction or injunctions without the necessity of posting a bond to prevent
breaches of this Agreement or to enforce specifically the performance of the
terms and provisions hereof, in addition to any other remedy to which they are
entitled at law or in equity.  Unless otherwise expressly stated in this
Agreement, no right or remedy described or provided in this Agreement is
intended to be exclusive or to preclude a Party from pursuing other rights and
remedies to the extent available under this Agreement, at law or in equity.
 
Section 10.10      Damages.  Notwithstanding anything to the contrary in this
Agreement, none of the Parties will be liable for, and none of the Parties shall
claim or seek to recover, any punitive, special, indirect or consequential
damages or damages for lost profits, including, without limitation, with respect
to Losses under Article VIII.
 
Section 10.11      No Reliance.  No Commitment Party or any of its Related
Parties shall have any duties or obligations to the other Commitment Parties in
respect of this Agreement, the Plan or the transactions contemplated hereby or
thereby, except those expressly set forth herein.  Without limiting the
generality of the foregoing, (a) no Commitment Party or any of its Related
Parties shall be subject to any fiduciary or other implied duties to the other
Commitment Parties, (b) no Commitment Party or any of its Related Parties shall
have any duty to take any discretionary action or exercise any discretionary
powers on behalf of any other Commitment Party, (c) (i) no Commitment Party or
any of its Related Parties shall have any duty to the other Commitment Parties
to obtain, through the exercise of diligence or otherwise, to investigate,
confirm, or disclose to the other Commitment Parties any information relating to
the Company or any of its Subsidiaries that may have been communicated to or
obtained by such Commitment Party or any of its Affiliates in any capacity and
(ii) no Commitment Party may rely, and confirms that it has not relied, on any
due diligence investigation that any other Commitment Party or any Person acting
on behalf of such other Commitment Party may have conducted with respect to the
Company or any of its Affiliates or any of their respective securities and (d)
each Commitment Party acknowledges that no other Commitment Party is acting as a
placement agent, initial purchaser, underwriter, broker or finder with respect
to its Backstop Shares or Equity Commitment Percentage of its Equity Commitment.
 
Section 10.12      Publicity; Public Disclosure of Agreement.
 
(a)            At all times prior to the Closing Date or the earlier termination
of this Agreement in accordance with its terms, the Company and the Commitment
Parties shall consult with each other prior to issuing any press releases (and
provide each other a reasonable opportunity to review and comment upon such
release) or otherwise making public announcements with respect to the
transactions contemplated by this Agreement.
 
(b)            Subject to Section 10.12(a), the Company may, in its discretion,
disclose this Agreement (including the signature pages hereto) in a press
release or public filing;
45

--------------------------------------------------------------------------------

provided, however, that the Company shall not disclose to any person, other than
legal, accounting, financial and other advisors to the Company, the principal
amount or percentage of indebtedness or claims held by any Commitment Party
(including without limitation, the amounts or percentages set forth on Schedule
2 and Schedule 3) or any of its respective subsidiaries or affiliates, unless
such information is or becomes publicly available other than by the Company’s
breach of this Section 10.12 or such information is required to be disclosed by
law, rule, regulation, legal, judicial or administrative process, subpoena, or
court order, or by a governmental, regulatory, or self-regulatory authority, or
similar body.  For the avoidance of doubt, the Company shall be permitted to
disclose at any time the aggregate amount of claims held by any class of
Commitment Parties.
 
Section 10.13      Settlement Discussions(a).  This Agreement and the
transactions contemplated herein are part of a proposed settlement of a dispute
between the Parties.  Nothing herein shall be deemed an admission of any kind. 
Pursuant to Section 408 of the U.S. Federal Rule of Evidence and any applicable
state rules of evidence, this Agreement and all negotiations relating thereto
shall not be admissible into evidence in any Action, except to the extent filed
with, or disclosed to, the Bankruptcy Court in connection with the Chapter 11
Cases (other than an Action to approve or enforce the terms of this Agreement).
 
Section 10.14      Additional Agreements.
 
(a)            While this Agreement is in effect with respect to any Commitment
Party, such Commitment Party shall be automatically entitled to its pro rata
share of any fees, expenses, compensation or benefits in the event that the
Company or any of the Debtors agrees to pay any such fees, expenses or other
compensation or grant any such benefits to any other Commitment Party in
connection with or related to this Agreement (including in connection with any
amendment, waiver or modification of this Agreement) or the Equity Commitments
made herein.
 
[Signature Pages Follow]
46

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.
 
GENCO SHIPPING & TRADING LIMITED

 
By:
/s/ John C. Wobensmith
 
 
Name: John C. Wobensmith
 
 
Title: Chief Financial Officer
 

47

--------------------------------------------------------------------------------

GENCO ACHERON LIMITED
GENCO CHALLENGER LIMITED
GENCO BEAUTY LIMITED
GENCO CHAMPION LIMITED
GENCO KNIGHT LIMITED
GENCO CHARGER LIMITED
GENCO LEADER LIMITED
GENCO HUNTER LIMITED
GENCO MUSE LIMITED
GENCO PREDATOR LIMITED
GENCO VIGOUR LIMITED
GENCO WARRIOR LIMITED
GENCO CARRIER LIMITED
GENCO BAY LIMITED
GENCO PROSPERITY LIMITED
GENCO OCEAN LIMITED
GENCO SUCCESS LIMITED
GENCO AVRA LIMITED
GENCO WISDOM LIMITED
GENCO MARE LIMITED
GENCO MARINE LIMITED
GENCO SPIRIT LIMITED
GENCO EXPLORER LIMITED
GENCO LORRAINE LIMITED
GENCO PIONEER LIMITED
GENCO PYRENEES LIMITED
GENCO PROGRESS LIMITED
GENCO LOIRE LIMITED
GENCO RELIANCE LIMITED
GENCO CLAUDIUS LIMITED
GENCO SURPRISE LIMITED
GENCO BOURGOGNE LIMITED
GENCO SUGAR LIMITED
GENCO PICARDY LIMITED
GENCO AUGUSTUS LIMITED
GENCO AQUITAINE LIMITED
GENCO TIBERIUS LIMITED
GENCO NORMANDY LIMITED
GENCO LONDON LIMITED
GENCO AUVERGNE LIMITED
GENCO TITUS LIMITED
GENCO PROVENCE LIMITED
GENCO CONSTANTINE LIMITED
GENCO ARDENNES LIMITED
GENCO HADRIAN LIMITED
GENCO BRITTANY LIMITED
GENCO COMMODUS LIMITED
GENCO LANGUEDOC LIMITED
GENCO MAXIMUS LIMITED
GENCO RHONE LIMITED
GENCO CLAUDIUS LIMITED
GENCO INVESTMENTS LLC
 
GENCO MANAGEMENT (USA) LLC
 
GENCO SHIP MANAGEMENT LLC
 
GENCO RE INVESTMENTS LLC


 
By:
/s/ John C. Wobensmith
 
 
Name: John C. Wobensmith
 
 
Title: Chief Financial Officer
 



48

--------------------------------------------------------------------------------

GENCO CAVALIER LLC
GENCO RAPTOR LLC
GENCO THUNDER LLC

 
By:
/s/ John C. Wobensmith
 
 
Name: John C. Wobensmith
 
 
Title: Manager
 




--------------------------------------------------------------------------------

Alden Global Capital LLC
 
 
 
 
 
By:/s/ Jason Pecora
 
 
Name:  Jason Pecora
 
 
Title:   Managing Director
 


[Signature Page to Equity Commitment Agreement]

--------------------------------------------------------------------------------

CCP Credit Acquisition Holdings, L.L.C.,


Centerbridge Special Credit Partners II, L.P.


CCP II Acquisition Holdings, LLC

By:
/s/ Bao Truong
 
 
Name: Bao Truong
 
 
Title: Senior Managing Director
 
 
Authorized Signatory
 



[Signature Page to Equity Commitment Agreement]

--------------------------------------------------------------------------------





CITIBANK N.A.


By:
/s/ Brian S. Broyles
 
 
Name: Brian S. Broyles
 
 
Title: Attorney-In-Fact
 



[Signature Page to Equity Commitment Agreement]

--------------------------------------------------------------------------------





CITIGROUP FINANCIAL PRODUCTS INC.


By:
/s/ Brian S. Broyles
 
 
Name: Brian S. Broyles
 
 
Title: Authorized Signatory
 



[Signature Page to Equity Commitment Agreement]

--------------------------------------------------------------------------------







CITIGROUP GLOBAL MARKETS INC.


By:
/s/ Brian S. Broyles
 
 
Name: Brian S. Broyles
 
 
Title: Authorized Signatory
 



[Signature Page to Equity Commitment Agreement]

--------------------------------------------------------------------------------





P Gracie, LTD


By: P&S Credit Management, LP


By:
/s/ Sam Konz
 
 
Name: Sam Konz
 
 
Title: CFO
 



[Signature Page to Equity Commitment Agreement]

--------------------------------------------------------------------------------





Gracie Credit Opportunities Master Fund, LP


By: P&S Credit Management, LP


By:
/s/ Sam Konz
 
 
Name: Sam Konz
 
 
Title: CFO
 



[Signature Page to Equity Commitment Agreement]

--------------------------------------------------------------------------------





Onex Debt Opportunity Fund, Ltd.


By: Onex Credit Partners, LLC, its investment
manager


By:
/s/ Steven Gutman
 
 
Name: Steven Gutman
 
 
Title: General Counsel
 



[Signature Page to Equity Commitment Agreement]

--------------------------------------------------------------------------------





OCP Investment Trust


By: Onex Credit Partners, LLC, its manager


By:
/s/ Steven Gutman
 
 
Name: Steven Gutman
 
 
Title: General Counsel
 



[Signature Page to Equity Commitment Agreement]

--------------------------------------------------------------------------------

Midtown Acquisitions LP
 
By:
/s/ Conor Bastable
 
 
Name: Conor Bastable
 
 
Title: Manager
 



[Signature Page to Equity Commitment Agreement]

--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.
 
By:
/s/ Jonathan M. Barnes
 
 
Name: Jonathan M. Barnes
 
 
Title: Vice President
 



[Signature Page to Equity Commitment Agreement]

--------------------------------------------------------------------------------

 
Merrill Lynch Pierce, Fenner & Smith, Inc.
 
By:
/s/ Jonathan M. Barnes
 
 
Name: Jonathan M. Barnes
 
 
Title: Vice President
 



[Signature Page to Equity Commitment Agreement]

--------------------------------------------------------------------------------

 
Permal Stone Lion Fund Ltd.


By: Stone Lion Capital Partners L.P.,
       Investment Manager




By:
/s/ Claudia Borg
 
 
Name: Claudia Borg
 
 
Title: Authorized Signatory
 



[Signature Page to Equity Commitment Agreement]

--------------------------------------------------------------------------------

 
Stone Lion Portfolio L.P.


By: Stone Lion Capital Partners L.P.,
Its Investment Manager




By:
/s/ Claudia Borg
 
 
Name: Claudia Borg
 
 
Title: General Counsel
 



[Signature Page to Equity Commitment Agreement]

--------------------------------------------------------------------------------

STRATEGIC VALUE MASTER FUND, LTD.


By: Strategic Value Partners, LLC, its Investment Manager




By:
/s/ Lewis Schwartz
 
 
Name: Lewis Schwartz
 
 
Title: Chief Financial Officer
 



[Signature Page to Equity Commitment Agreement]

--------------------------------------------------------------------------------

 
STRATEGIC VALUE SPECIAL SITUATIONS MASTER FUND II, L.P.


By: SVP Special Situations II LLC, its Investment Manager




By:
/s/ Lewis Schwartz
 
 
Name: Lewis Schwartz
 
 
Title: Chief Financial Officer
 



[Signature Page to Equity Commitment Agreement]

--------------------------------------------------------------------------------

 
STRATEGIC VALUE SPECIAL SITUATIONS MASTER FUND III, L.P.


By: SVP Special Situations III LLC, its Investment Manager




By:
/s/ Lewis Schwartz
 
 
Name: Lewis Schwartz
 
 
Title: Chief Financial Officer
 



[Signature Page to Equity Commitment Agreement]

--------------------------------------------------------------------------------

 
STRATEGIC VALUE SPECIAL SITUATIONS OFFSHORE FUND III-A, L.P.


By: SVP Special Situations III-A LLC, its Investment Manager




By:
/s/ Lewis Schwartz
 
 
Name: Lewis Schwartz
 
 
Title: Chief Financial Officer
 



[Signature Page to Equity Commitment Agreement]

--------------------------------------------------------------------------------





Credit Value Partners, LP, for funds
and accounts under management


By:
/s/ Donald Pollard
 
 
Name: Donald Pollard
 
 
Title: Managing Partner
 



[Signature Page to Equity Commitment Agreement]

--------------------------------------------------------------------------------





VENOR CAPITAL MASTER FUND LTD.
By:            Venor Capital Management LP
Its:            Investment Manager




By:
/s/ Michael J. Wartell
 
 
Name: Michael J. Wartell
 
 
Title: Co-Chief Investment Officer
 



[Signature Page to Equity Commitment Agreement]

--------------------------------------------------------------------------------


 
MAP 139 SEGREGATED PORTFOLO OF LMA SPC.
By:            Venor Capital Management LP
Its:            Investment Advisor




By:
/s/ Michael J. Wartell
 
 
Name: Michael J. Wartell
 
 
Title: Co-Chief Investment Officer
 



[Signature Page to Equity Commitment Agreement]

--------------------------------------------------------------------------------

PANNING MASTER FUND, LP
By: Panning Capital Management, LP, its investment manager


By:
/s/ Kieran Goodwin
 
 
Name: Kieran Goodwin
 
Title: Authorized Signatory



[Signature Page to Equity Commitment Agreement]

--------------------------------------------------------------------------------





SPCP GROUP LLC




By:
/s/ Frederick H. Fogel
 
 
Name:
Frederick H. Fogel
 
 
Title:
Authorized Signatory
 



[Signature Page to Equity Commitment Agreement]

--------------------------------------------------------------------------------







APOLLO SPECIAL OPPORTUNITIES MANAGED
ACCOUNT, L.P.


BY: APOLLO SOMA ADVISORS, L.P., its general
partner


BY: APOLLO SOMA CAPITALMANAGEMENT,
LLC, its general partner




By:
/s/ Joseph D. Glatt
 
 
Name: Joseph D. Glatt
 
 
Title: Vice President and Secretary
 







AES (LUX) S.A R.L.,


BY: APOLLO EUROPEAN STRATEGIC
MANAGEMENT, L.P., its investment manager


BY: APOLLO EUROPEAN STRATEGIC
MANAGEMENT GP, LLC, its general partner




By:
/s/ Joseph D. Glatt
 
 
Name: Joseph D. Glatt
 
 
Title: Vice President and Assistant Secretary
 





AEC (LUX) S.A.R.L.,


BY: APOLLO EUROPEAN CREDIT MANAGEMENT,
L.P., its investment manager


BY: APOLLO EUROPEAN CREDIT MANAGEMENT
GP, LLC, its general partner




By:
/s/ Joseph D. Glatt
 
 
Name: Joseph D. Glatt
 
 
Title: Vice President and Assistant Secretary
 



[Signature Page to Equity Commitment Agreement]

--------------------------------------------------------------------------------





APOLLO CENTRE STREET PARTNERSHIP,L.P.


BY: APOLLO CENTRE STREET MANAGEMENT,
LLC, its investment manager




By:
/s/ Joseph D. Glatt
 
 
Name: Joseph D. Glatt
 
 
Title: Vice President and Assistant Secretary
 





ANS U.S. HOLDINGS LTD


BY: APOLLO SK STRATEGIC ADVISORS, LLC, its
sole director




By:
/s/ Joseph D. Glatt
 
 
Name: Joseph D. Glatt
 
 
Title: Vice President and Assistant Secretary
 





APOLLO CREDIT OPPORTUNITY FUND III LP,




BY: APOLLO CREDIT OPPORTUNITY ADVISORS
III LP, its general partner


BY: APOLLO CREDIT OPPORTUNITY ADVISORS
III GP LLC, its general partner




By:
/s/ Joseph D. Glatt
 
 
Name: Joseph D. Glatt
 
 
Title: Vice President and Secretary
 



[Signature Page to Equity Commitment Agreement]

--------------------------------------------------------------------------------





APOLLO FRANKLIN PARTNERSHIP, L.P.,




BY: APOLLO FRANKLIN ADVISORS (APO DC),
 L.P., its general partner


BY: APOLLO FRANKLIN ADVISORS (APO DC-GP),
 LLC, its general partner




By:
/s/ Joseph D. Glatt
 
 
Name: Joseph D. Glatt
 
 
Title: Vice President and Secretary
 





APOLLO ZEUS STRATEGIC INVESTMENTS, L.P.,




BY:  APOLLO ZEUS STRATEGIC MANAGEMENT,
LLC, its investment manager




By:
/s/ Joseph D. Glatt
 
 
Name: Joseph D. Glatt
 
 
Title: Vice President and Secretary
 



[Signature Page to Equity Commitment Agreement]

--------------------------------------------------------------------------------





SOLUS ALTERNATIVE ASSET MANAGEMENT LP,


On behalf of certain funds managed thereby




By:
/s/ C.J. Lanktree
 
 
Name:
C.J. Lanktree
 
 
Title:
EVP/Portfolio Manager
 



[Signature Page to Equity Commitment Agreement]



--------------------------------------------------------------------------------

ADVANTAGE OPPORTUNITIES FUND, L.P.


By: Irvin Schlussel__________
       Name: Irvin Schlussel
       Title: Managing Partner


 [Signature Page to Equity Commitment Agreement]



--------------------------------------------------------------------------------



JLP CREDIT OPPORTUNITY MASTER FUND LTD.


By: Phoenix Investment Adviser, LLC, its Investment Manager




By:/s/ Jeff
Peskind                                                                                    
Name: Jeff Peskind
Title: CIO




 [Signature Page to Equity Commitment Agreement]



--------------------------------------------------------------------------------





JLP STRESSED CREDIT FUND LP


By: Phoenix Investment Adviser, LLC, its Investment Manager




By:/s/ Jeff
Peskind                                                                                    
Name: Jeff Peskind
Title: CIO




 [Signature Page to Equity Commitment Agreement]



--------------------------------------------------------------------------------



FIDELITY ADVISOR SERIES I FUND: FIDELITY ADVISOR LEVERAGED COMPANY
STOCK FUND






By:/s/ Joseph
Zambello                                                                                                  
Name: Joseph Zambello
Title: Deputy Treasurer




 [Signature Page to Equity Commitment Agreement]



--------------------------------------------------------------------------------



FIDELITY SECURITIES FUND: FIDELITY LEVERAGED COMPANY STOCK FUND






By:/s/ Joseph
Zambello                                                                                                  
Name: Joseph Zambello
Title: Deputy Treasurer




 [Signature Page to Equity Commitment Agreement]



--------------------------------------------------------------------------------



WILFRID ADVISORS AG
By:  /s/ Nicholas W.
Walsh                                                                                    
       Name: Nicholas W. Walsh
       Title:   President




 [Signature Page to Equity Commitment Agreement]



--------------------------------------------------------------------------------



NEW GENERATION ADVISORS, LLC


By:_/s/ Johan D. Goedkoop_____
      Name: Johan D. Goedkoop
      Title: Vice President




 [Signature Page to Equity Commitment Agreement]




--------------------------------------------------------------------------------

Schedule 1


Genco Subsidiaries


1.            Genco Acheron Limited
30.            Genco Hunter Limited
2.            Genco Beauty Limited
31.            Genco Predator Limited
3.            Genco Knight Limited
32.            Genco Warrior Limited
4.            Genco Leader Limited
33.            Genco Bay Limited
5.            Genco Muse Limited
34.            Genco Ocean Limited
6.            Genco Vigour Limited
35.            Genco Avra Limited
7.            Genco Carrier Limited
36.            Genco Mare Limited
8.            Genco Prosperity Limited
37.            Genco Spirit Limited
9.            Genco Success Limited
38.            Genco Lorraine Limited
10.         Genco Wisdom Limited
39.            Genco Pyrenees Limited
11.         Genco Marine Limited
40.            Genco Loire Limited
12.         Genco Explorer Limited
41.            Genco Bourgogne Limited
13.         Genco Pioneer Limited
42.            Genco Picardy Limited
14.         Genco Progress Limited
43.            Genco Aquitaine Limited
15.         Genco Reliance Limited
44.            Genco Normandy Limited
16.         Genco Surprise Limited
45.            Genco Auvergne Limited
17.         Genco Sugar Limited
46.            Genco Provence Limited
18.         Genco Augustus Limited
47.            Genco Ardennes Limited
19.         Genco Tiberius Limited
48.            Genco Brittany Limited
20.         Genco London Limited
49.            Genco Languedoc Limited
21.         Genco Titus Limited
50.            Genco Rhone Limited
22.         Genco Constantine Limited
51.            Genco Investments LLC
23.         Genco Hadrian Limited
52.            Genco Management (USA) LLC
24.         Genco Commodus Limited
53.            Genco Ship Management LLC
25.         Genco Maximus Limited
54.            Genco RE Investments LLC
26.         Genco Claudius Limited
55.            Genco Raptor LLC
27.         Genco Challenger Limited
56.            Genco Cavalier LLC
28.         Genco Champion Limited
57.            Genco Thunder LLC
29.         Genco Charger Limited
 




--------------------------------------------------------------------------------

Exhibit A


Restructuring Term Sheet



--------------------------------------------------------------------------------

GENCO SHIPPING AND TRADING LIMITED
RESTRUCTURING TERM SHEET
 
APRIL 3, 2014
 
This term sheet (the “Restructuring Term Sheet”) sets forth the principal terms
of a financial restructuring (the “Restructuring”) of the existing debt and
other obligations of the Company (as defined herein).  Subject in all respects
to the terms of the Restructuring Support Agreement to which this Restructuring
Term Sheet will be attached (the “Restructuring Support Agreement”), the
Restructuring will be consummated through a case or cases under chapter 11 (the
“Chapter 11 Case(s)”) of title 11 of the United States Code (the “Bankruptcy
Code”) in the United States Bankruptcy Court for the Southern District of New
York (the “Bankruptcy Court”).  This Restructuring Term Sheet has the support of
the Supporting Creditors, as set forth in the Restructuring Support Agreement. 
Capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to such terms in the Restructuring Support Agreement, provided that any
reference to Required Supporting Creditors in respect to a Debt Instrument shall
only be applicable to the extent that such Required Supporting Creditors have
not terminated the Restructuring Support Agreement with respect to such Debt
Instrument.


THIS RESTRUCTURING TERM SHEET DOES NOT CONSTITUTE (NOR SHALL IT BE CONSTRUED AS)
AN OFFER WITH RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OR
REJECTIONS AS TO ANY PLAN OF REORGANIZATION, IT BEING UNDERSTOOD THAT SUCH A
SOLICITATION, IF ANY, ONLY WILL BE MADE IN COMPLIANCE WITH APPLICABLE PROVISIONS
OF SECURITIES, BANKRUPTCY AND/OR OTHER APPLICABLE LAWS.
 
THE TRANSACTIONS DESCRIBED HEREIN WILL BE SUBJECT TO THE COMPLETION OF
DEFINITIVE DOCUMENTS INCORPORATING THE TERMS SET FORTH HEREIN AND THE CLOSING OF
ANY TRANSACTION SHALL BE SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN SUCH
DEFINITIVE DOCUMENTS.1
 
The Parties
Company
Genco Shipping & Trading Limited (“Genco”) and those of its subsidiaries set
forth on Schedule 1 to the Restructuring Support Agreement, shall be
collectively referred to as the “Company”.  Genco, and those of its direct and
indirect subsidiaries that file chapter 11 cases, shall each be referred to as
the “Debtors” or the “Company Parties.”
 
2007 Facility Lenders
Those lenders (collectively, the “2007 Facility Lenders”) under that certain
Credit Agreement, dated as of July 20, 2007 (as amended to date, the “2007
Credit Agreement”), by and among Genco as borrower, the banks and other
financial institutions named therein as lenders, Wilmington Trust, N.A., as
successor administrative and successor collateral agent (the “2007 Facility
Agent”), and the other mandated lead arranger and bookrunner parties thereto, by
which the lenders made available to Genco a senior secured credit facility in
the amount of $1,377,000,000 (as amended, the “2007 Facility”).  As of the date
hereof, $1,055,911,525.00 of the principal amount remains outstanding under the
2007 Facility, plus the 1.25% facility fee payable pursuant to the Amendment and
Supplement No. 6 to the 2007 Credit Agreement and accrued and unpaid interest.
 




--------------------------------------------------------------------------------

1 For the avoidance of doubt, approval of the Definitive Documents shall be
subject to the terms of section 1(b) of the Restructuring Support Agreement.

--------------------------------------------------------------------------------

 
 
 
$253 Million Facility Lenders
Those lenders (collectively, the “$253 Million Facility Lenders”) under that
certain Loan Agreement, dated as of August 20, 2010 (as amended to date, the
“$253 Million Loan Agreement”), for a loan not exceeding $253 million, among
Genco as borrower, the banks and financial institutions named therein as
lenders, BNP Paribas, Credit Agricole Corporate and Investment Bank, DVB Bank
SE, Deutsche Bank AG Filiale Deutschlandgeschaft, and Skandinaviska Enskilda
Banken AB (publ) as mandated lead arrangers, BNP Paribas, Credit Agricole
Corporate and Investment Bank, DVB Bank SE, Deutsche Bank AG, and Skandinaviska
Enskilda Banken AB (publ) as swap providers, and Deutsche Bank Luxembourg S.A.
as agent for the lenders (the “$253 Million Facility Agent”) and Deutsche Bank
AG Filiale Deutschlandgeschaft as security agent (the “$253 Million Facility
Security Agent”) (as amended, the “$253 Million Facility”).  As of the date
hereof, $175,718,000.00 of the principal amount remains outstanding under the
$253 Million Facility.
 
$100 Million Facility Lenders
Those lenders (collectively, the “$100 Million Facility Lenders”) under that
certain Loan Agreement, dated as of August 12, 2010 (as amended to date, the
“$100 Million Loan Agreement”), for a loan facility of up to $100 million by and
among Genco as borrower, Genco Ocean Limited and the other companies named
therein as guarantors, the banks and financial institutions named therein as
lenders, and Credit Agricole Corporate and Investment Bank as agent and security
trustee (the “$100 Million Facility Agent” and, together with the 2007 Facility
Agent, the $253 Million Facility Agent and the $253 Million Facility Security
Agent, the “Prepetition Agents”) (as amended, the “$100 Million Facility”). As
of the date hereof, $73,561,132.60 of the principal amount remains outstanding
under the $100 Million Facility.
 
Interest Rate Swap Counterparty
DNB Bank ASA (f/k/a DnB Nor Bank ASA), as counterparty under that certain ISDA
Master Agreement (the “Interest Rate Swap Counterparty”) as well as an interest
rate swap on September 7, 2005 (the “Swap”), which provides a hedge against the
three month LIBOR interest rate risk at a swap rate of 4.485% on a notional
amount of $106.233 million, with an expiration date of July 29, 2015.  The Swap
is an Interest Rate Protection Agreement (as such term is defined in the 2007
Credit Agreement), which may give rise to claims secured by the collateral
securing the 2007 Facility under, and in accordance with the priority scheme set
forth in, the 2007 Facility security documents.
 
Convertible Noteholders
Those holders (collectively, the “Convertible Noteholders”) of the 5.00%
Convertible Senior Notes due August 15, 2015 issued pursuant to that certain
Indenture, dated as of July 27, 2010, between Genco as issuer and The Bank of
New York Mellon (the “Indenture Trustee”) as trustee (the “Convertible Notes”
and the claims thereunder, the “Convertible Note Claims”).  As of the date
hereof, $125 million of the principal amount remains outstanding under the
Convertible Notes.
 

 
2

--------------------------------------------------------------------------------

The Restructuring
Overview
The Plan will provide for, among other things:
 
·    a $100.00 million rights offering (the “Rights Offering”) for 8.7% of the
pro forma equity in Reorganized Genco (the “New Genco Equity”), subject to
dilution by the New Genco Warrants (defined below) and the MIP Warrants (defined
below).  Eligible 2007 Facility Lenders will have the right to participate in up
to 80% of the Rights Offering, which portion will be backstopped by the
Supporting 2007 Facility Lenders, and eligible Convertible Noteholders will have
the right to participate in up to 20% of the Rights Offering, which portion will
be backstopped by the Supporting Noteholders;
 
·    conversion of the full 2007 Facility into 81.1% of the New Genco Equity
(after allocation of MIP Primary Equity), subject to dilution by the New Genco
Warrants and the MIP Warrants (the “2007 Equity Conversion”);
 
·    refinancing the $253 Million Facility and $100 Million Facility with new
senior secured credit facilities or amending the facilities to provide for
extended maturity dates through August 2019 and certain other modifications as
described more fully below;
 
·    payment of the Swap Claim (as defined below) in full through mutually
acceptable treatment or other treatment consistent with the Bankruptcy Code;
 
·    the unimpairment of all GUC Claims under section 1124 of the Bankruptcy
Code, as described more fully below;
 
·    the conversion of the Convertible Note Claims into 8.4% of the New Genco
Equity (after allocation of MIP Primary Equity), subject to dilution by the New
Genco Warrants and the MIP Warrants (the “Note Equity Conversion” and together
with the 2007 Equity Conversion, the “Equity Conversion”); and
 
·    the cancellation of all Equity Interests, with such Equity Interests
receiving 7-year warrants for 6.0% of the New Genco Equity struck at $1,295
million equity valuation (the “New Genco Warrants”).
 
Rights Offering
·    The Supporting 2007 Facility Lenders and the Supporting Noteholders shall
execute an equity commitment agreement (the “Equity Commitment Agreement”)
mutually acceptable to each of the Company, the Required Supporting 2007
Facility Lenders, and the Required Supporting Noteholders providing for a
backstop of the Rights Offering for 60 days.
 
·    Under the Equity Commitment Agreement, the Supporting 2007 Facility Lenders
shall backstop 80% of the Rights Offering and the Supporting Noteholders shall
backstop 20% of the Rights Offering.
 
·    The Equity Commitment Agreement shall provide for reimbursement of the
reasonable fees and expenses incurred by the Supporting 2007 Facility Lenders
and the Supporting Noteholders, but shall not require a commitment fee.
 
·    The Equity Commitment Agreement shall be executed by no later than the
Solicitation Commencement Date.
 

 
3

--------------------------------------------------------------------------------

Exit Financing
·    The prepetition $253 Million Facility will either be replaced with a new
third-party facility, or rolled into an amended credit facility on the same
terms as the prepetition $253 Million Facility, other than the modifications set
forth on Annex A attached hereto (the “New $253 Million Facility”), and
 
·    The prepetition $100 Million Facility will either be replaced with a new
third-party facility, or rolled into an amended credit facility on the same
terms as the prepetition $100 Million Facility, other than the  modifications
set forth on Annex B attached hereto (the “New $100 Million Facility”).
 
·    For the avoidance of doubt, the proceeds of any new third-party facility
entered into by the Company on the Effective Date must be used to pay down the
$253 Million Facility and the $100 Million Facility in cash.
 
Treatment of Claims/Equity Interests
 
The Plan will provide that each holder of an allowed claim will receive the
following on or as soon as practicable after the effective date of the Plan (the
“Plan Effective Date”), unless different treatment is agreed to by the holder of
such allowed claim and the Company in consultation with the Supporting
Creditors:
 
·    Administrative, Priority, and Priority Tax Claims: Allowed administrative,
priority, and tax claims will be satisfied in full, in cash, or otherwise
receive treatment consistent with the provisions of section 1129(a)(9) of the
Bankruptcy Code.
 
·    2007 Facility Claims: On the Plan Effective Date, the holders of 2007
Facility Claims shall have an allowed claim in the amount of $1,055,911,525.00
plus accrued interest and fees (including the 1.25% facility fee payable under
Amendment and Supplement No. 6 to the 2007 Credit Agreement).  Holders of
allowed claims under the 2007 Facility (the “2007 Facility Claims”) will receive
their pro rata share of (i) the 2007 Equity Conversion, and (ii) the right to
participate in up to 80% of the Rights Offering (for eligible holders) at a
$1,128.5 million valuation.
 
·    $253 Million Facility Claims: At the Company’s option, holders of allowed
claims under the $253 Million Facility (the “$253 Million Facility Claims”) will
be either (i) paid in full, in cash or (ii) receive their pro rata share of the
New $253 Million Facility.
 
·    $100 Million Facility Claims:  At the Company’s option, holders of allowed
claims under the $100 Million Facility (the “$100 Million Facility Claims”) will
be either (i) paid in full, in cash or (ii) receive their pro rata share of the
New $100 Million Facility.
 
·    Swap Claim:  On account of the allowed claim arising under the Swap (the
“Swap Claim”), the Interest Rate Swap Counterparty shall receive payment in full
pursuant to treatment acceptable to the Company, the Required Supporting 2007
Facility Lenders, and the Interest Rate Swap Counterparty, or such other
treatment as is consistent with the Bankruptcy Code.
 
·    GUC Claims: Allowed general unsecured claims against the Debtors (other
than the Convertible Note Claims) (collectively, the “GUC Claims”) will either
be reinstated or otherwise rendered unimpaired under the Plan.
 
·    Convertible Note Claims:  On the Plan Effective Date, the holders of
Convertible Note Claims shall have an allowed claim in the amount of
$125,000,000, plus accrued interest. Holders of Convertible Notes Claims will
receive their pro rata share of (i) the Note Equity Conversion, and (ii) the
right to participate in up to 20% of the Rights Offering (for eligible holders)
at a $1,128.5 million valuation.
 
·    Intercompany Claims: At the Debtors’ option, with the reasonable consent of
the Required Supporting 2007 Facility Lenders, all intercompany claims and
interests shall be either reinstated or receive no distribution on account of
such claims and interests on the Effective Date.
 
·    Existing Equity: All existing equity interests (including common stock,
preferred stock and any options, warrants or rights to acquire any equity
interests) shall be cancelled on the Effective Date.  Holders of equity
interests will receive the New Genco Warrants under the Plan.
 

 
4

--------------------------------------------------------------------------------

Other Plan Terms
Conditions to Confirmation
Conditions precedent to Confirmation and/or the occurrence of the Effective
Date, each of which may be waived in writing by the Company and the Required
Supporting 2007 Facility Lenders, and subject to the consent rights of the
Supporting Creditors as provided for in the Restructuring Support Agreement,
shall include, without limitation, the following:
 
a)    Each of the Plan, Disclosure Statement, plan supplement (including, with
respect to any amendments, modifications, supplements and exhibits thereto
related to the foregoing) and other Definitive Documents (as applicable) shall
be approved consistent with the terms of section 1(b) of the Restructuring
Support Agreement;
 
b)    The Confirmation Order shall have been entered and not stayed, and shall
be approved consistent with the terms of section 1(b) of the Restructuring
Support Agreement;
 
c)    All actions, documents, certificates, and agreements necessary to
implement the Plan shall have been effected or executed and delivered to the
required parties and, to the extent required, filed with the applicable
government units in accordance with applicable law;
 
d)    The Restructuring Support Agreement shall have been assumed; and
 
e)    All governmental or other approvals required to effectuate the terms of
this Plan shall have been obtained.
 

 
5

--------------------------------------------------------------------------------

Releases and Exculpation
The Plan and Confirmation Order shall provide customary release and exculpation
provisions for the benefit of the Debtors, the Supporting 2007 Facility Lenders,
the Supporting $253 Million Facility Lenders, the Supporting $100 Million
Facility Lenders, the Prepetition Agents, the Supporting Noteholders, the
Indenture Trustee, and their respective agents, affiliates, principals,
officers, directors, attorneys, financial advisors or other professionals or
representatives, each in their capacity as such.
 
Cancellation of Notes, Instruments, Certificates and Other Documents
On the Plan Effective Date, except to the extent otherwise provided under the
Plan, all notes, instruments, certificates, and other documents evidencing
claims against or interests in the Debtors shall be cancelled and the
obligations of the Debtors related thereto shall be discharged.
 
Issuance of New Securities; Execution of Plan Documents; Registration Rights
On the Plan Effective Date or as soon as reasonably practicable thereafter, the
Reorganized Debtors shall issue all securities, notes, instruments,
certificates, and other documents required to be issued pursuant to the Plan. 
It is the intent of the parties that any “securities” as defined in section
2(a)(1) of the Securities Act of 1933 issued under the Plan, except with respect
to any entity that is an underwriter, shall be exempt from registration under
U.S. state and federal securities laws pursuant to section 1145 of the
Bankruptcy Code and the Reorganized Debtors will use their commercially
reasonable efforts to utilize section 1145 of the Bankruptcy Code, or to the
extent that such exemption is unavailable, shall use their commercially
reasonable efforts to utilize any other available exemptions from registration,
as applicable.
 
On the Plan Effective Date, the Company and any recipient of shares who
(together with its affiliates and related funds) receives 10% or more of the New
Genco Equity issued under the Plan or who otherwise reasonably believes that it
may be an “affiliate” of Reorganized Genco (such stockholders executing the
agreement, the “Registration Rights Parties”) will enter into a registration
rights agreement. The registration rights agreement shall provide Registration
Rights Parties who receive 10% or more of New Genco Equity issued under the Plan
with demand and piggyback registration rights. All other shareholders party
thereto shall have piggyback registration rights only.  The registration rights
agreement will also provide that on or before the date that is 90 days after the
Plan Effective Date, the Company shall file, and shall thereafter use its
reasonable best efforts to cause to be declared effective as promptly as
practicable, a Registration Statement on Form S-1 for the registration and sale
of the New Genco Equity received by the Registration Rights Parties under the
Plan pursuant to the public secondary offering (which offering shall be, if
requested by one or more selling Registration Rights Parties holding at least
15% of the outstanding shares held by all Registration Rights Parties, an
underwritten public offering); provided that the Company shall not be required
to file such Registration Statement unless at least the Registration Rights
Parties, in the aggregate, choose to include at least 15% of the outstanding
shares held by all Registration Rights Parties in such Registration Statement. 
The registration rights agreement shall contain customary terms and conditions,
including, but not limited to, the ability by one or more selling Registration
Rights Parties holding a majority of the outstanding shares held by all
Registration Rights Parties to waive or postpone the filing of the Registration
Statement upon the Company’s request and provisions with respect to blackout
periods.
 

 
6

--------------------------------------------------------------------------------

Executory Contracts/Unexpired Leases
The Plan will provide that the executory contracts and unexpired leases that are
not assumed or rejected as of the Plan Effective Date pursuant to the Plan or a
separate motion will be deemed assumed.
Management Incentive Plan
The Plan will provide for the establishment of a management equity incentive
plan (the “MIP”) pursuant to which the directors, officers, and other management
of Reorganized Genco will receive the following: (i) 1.8% of the shares of the
New Genco Equity (the “MIP Primary Equity”), subject to dilution by the MIP
Warrants (as defined below) and the New Genco Warrants, and (ii) the following
three tiers of warrants (the “MIP Warrants”): (a) 6-year warrants struck at a
$1,618 million equity valuation exercisable for a number of shares equal to 3.5%
of the New Genco Equity outstanding (calculated on a fully-diluted basis) as of
the Plan Effective Date, (b) 6-year warrants struck at a $1,810 million equity
valuation, exercisable for a number of shares equal to 3.5% of the New Genco
Equity outstanding (calculated on a fully-diluted basis) as of the Plan
Effective Date, and (c) 6-year warrants struck at a $2,195 million equity
valuation, exercisable for a number of shares equal to 5.0% of the New Genco
Equity outstanding (calculated on a fully-diluted basis) as of the Plan
Effective Date.  The New Genco Equity issued under the MIP and the MIP Warrants
will vest over three years in equal proportions.  The holder of any MIP Primary
Equity will be entitled to receive all dividends paid with respect to such
shares as if such MIP Primary Equity had vested on the grant date (subject to
forfeiture by the holder in the event that such grant is terminated prior to
vesting unless the administrator of the MIP determines otherwise). The MIP
Warrants will be exercisable on a cashless basis and will contain customary
anti-dilution provisions (including, but not limited to, dilution as a result of
stock-splits, stock dividends, stock buybacks and cash dividends), but will be
subject to dilution by future equity issuances including the exercise of
subsequent tranches of warrants.
 
Corporate Governance
The terms and conditions of the new corporate governance documents of the
Reorganized Debtors (including the bylaws, certificates of incorporation, among
other governance documents) shall be approved in accordance with section 1(b) of
the Restructuring Support Agreement.  For the avoidance of doubt, the new
corporate governance documents shall provide for a requirement that affiliate
transactions be approved by a majority of the non-affiliated directors or shares
(as the case may be).  The Plan will provide that upon the Plan Effective Date,
the organizational documents of Reorganized Genco shall not provide for transfer
restrictions or limitations, provided, however that such corporate governance
documents may include (a) customary restrictions intended to ensure that
transfers will not violate applicable securities laws (but shall not require a
legal opinion from the transferor or transferee unless Reorganized Genco
reasonably believes that it may involve a transfer to or from an affiliate) and
(b) any transfer restrictions deemed reasonably necessary to preserve, to the
maximum extent possible, the value of any net operating losses, credits and
other tax attributes, and Reorganized Genco’s qualification for exemption under
Section 883 of the Internal Revenue Code and the Treasury Regulations
promulgated thereunder.
 
The Plan will provide that (a) in the event that Reorganized Genco ceases to be
a reporting Company at any time following the Plan Effective Date, then until
the date that is 12 months after such event, Reorganized Genco will use
commercially reasonable efforts to make the following information available to
common stockholders who beneficially own at least 1.0% of the total outstanding
shares of Reorganized Genco’s common stock (and who provide evidence of such
ownership that is reasonably satisfactory to Reorganized Genco), in each case
solely to the extent that such information is otherwise available, by posting
such information to a secure website or data site to which such stockholders
(and potential transferees of such stockholders who affirmatively agree to the
terms of a “click through” confidentiality agreement posted by Reorganized Genco
on such website or data site) are given access: (i) within 120 days after the
end of Reorganized Genco’s fiscal year, audited consolidated annual financial
statements, and (ii) within 45 days after the end of each of the first three
calendar quarters of Reorganized Genco’s fiscal year, unaudited quarterly
financial statements and (b) until the date that is 12 months after the Plan
Effective Date, such provision cannot be amended or modified in any respect
without the prior consent of holders of a majority of the outstanding shares of
Reorganized Genco’s common stock that are held by non-affiliates of Reorganized
Genco.
 

 
7

--------------------------------------------------------------------------------

Board of Directors
The initial directors of the New Board shall consist of Peter C. Georgiopoulos
and 6 other directors to be disclosed in the plan supplement, including (a) 2
directors selected by Centerbridge Partners, L.P., on behalf of one or more of
its affiliated investment funds (“Centerbridge”); provided, that if at any time
prior to the Plan Effective Date Centerbridge’s aggregate holdings (together
with its affiliated funds and managed accounts) would not entitle it to a pro
forma allocation of (i) at least 20% but more than 10% of the New Genco Equity,
then Centerbridge shall only be entitled to select 1 initial director and the 4
directors referenced in subparagraph (b) shall be increased to 5 and (ii) at
least 10% of the New Genco Equity, then  Centerbridge shall not be entitled to
select any directors and the 4 directors referenced in subparagraph (b) shall be
increased to 6 and (b) 4 directors selected by a committee consisting of the
following entities that own, manage, direct, or have investment authority with
respect to indebtedness under the 2007 Credit Facility: (a) Apollo Management
Holdings LP; (b) Centerbridge; (c) Midtown Acquisitions L.P.; (d) Panning
Capital Management, LP; and (e) Solus Alternative Asset Management LP
(collectively, the “Board Selection Committee”), in consultation with the
Company and the Supporting Noteholders, by majority vote, with each member of
the Board Selection Committee having one vote with respect to each initial board
seat; provided, that in the event that at any time prior to the Plan Effective
Date, any member of the Board Selection Committee’s aggregate holdings (together
with its affiliated funds and managed accounts) under the 2007 Facility and the
Convertible Notes would not entitle such member (together with its affiliated
funds and managed accounts) to a pro forma allocation of at least 6.25% of the
New Genco Equity, such member shall thereupon automatically cease to be a member
of the Board Selection Committee.
 
Management Agreements
The Plan will provide that, on the Plan Effective Date, members of the Debtors’
current management team will either (i) continue to be employed under the terms
of any existing employment agreements (as assumed) or enter into a new
employment agreement on terms no less favorable to such individual than the
current employment agreement, or (ii) in the event of a new employment agreement
for any member of the management team who is not presently subject to a
management agreement, then any such new employment agreement shall be mutually
acceptable to the Required Supporting 2007 Facility Lenders and the Debtors, in
consultation with the Supporting Noteholders.
 
Initial Officers
All initial officers of Reorganized Genco shall be disclosed in the plan
supplement, shall be mutually acceptable to the Debtors and the Required
Supporting 2007 Facility Lenders, and shall include John C. Wobensmith.
 
Indemnity
The treatment of all of the Company’s indemnification provisions currently in
place (whether in the bylaws, certificates of incorporation or employment
contracts) for the current directors, officers, employees, managing agents, and
attorneys, and such current directors and officers respective affiliates will be
assumed by the Company.
 
SEC Registration and Stock Listing
As of the Plan Effective Date, Reorganized Genco will be a reporting company
under the Securities Exchange Act and the parties intend that Reorganized Genco
will remain a reporting company under the Securities Exchange Act.  In the event
that, during the one-year period immediately following the Plan Effective Date,
Reorganized Genco meets the applicable listing standards, then Reorganized Genco
will use commercially reasonable efforts to cause the New Genco Equity to be
listed on the New York Stock Exchange or the NASDAQ Stock Market within a
reasonable time after the Plan Effective Date.
 
Tax Issues
The Company, in a manner satisfactory to the Required Supporting 2007 Facility
Lenders and after consultation with the Supporting Noteholders, will seek to
effectuate the terms and conditions outlined herein in a tax efficient manner.
 

 
8

--------------------------------------------------------------------------------

 
GENCO SHIPPING AND TRADING LIMITED
NEW $253 MILLION FACILITY
ANNEX A TO RESTRUCTURING TERM SHEET1


Final Maturity Date
August 31, 20192
Repayment Installments
Quarterly repayment installments in accordance with the terms of the $253
Million Facility, except any repayment(s) missed during the Chapter 11 Cases
shall be paid on the effective date of the Plan, which shall be the same date as
the effective date of the New $253 Million Facility (as used in this Term Sheet,
the “Effective Date”).
Financial Covenants (clauses 12.2.1-12.2.5)
(a) The Consolidated Interest Coverage Ratio (clause 12.2.2), Maximum Leverage
Ratio (clause 12.2.3) and the Minimum Consolidated Net Worth (clause 12.2.4)
shall:
 
(i) be waived during the period between the Effective Date and March 31, 2015
(the “Financial Covenant Holiday”); and
 
(ii) after the Financial Covenant Holiday, be effective as follows (for the
avoidance of doubt, the first test will occur on June 30, 2015):
 
(A)     Consolidated Interest Coverage Ratio to continue at a minimum of
2.00:1.00;3
 
(B)    Maximum Leverage Ratio to continue at a maximum of 5.5x;4 and
 
(C)    Minimum Consolidated Net Worth covenant to apply as per clause 12.2.4,
except the definition of Minimum Consolidated Net Worth shall be amended as
follows: “Minimum Consolidated Net Worth shall mean not less than 75% of the
Post-Reorganization Equity Value plus 50% of the Net Proceeds received as a
result of any new equity issues by the Borrower after the Effective Date.”
 
(b) With respect to interest-bearing Consolidated Indebtedness (clause 12.2.5),
during the Financial Covenant Holiday, interest-bearing Consolidated
Indebtedness to be amended so that it cannot exceed 70% of the aggregate amount
of interest-bearing Consolidated Indebtedness plus Consolidated Net Worth.  Such
covenant shall not apply after the Financial Covenant Holiday.
 
(c) For the avoidance of doubt, the Minimum Liquidity
 

______________________________
 

1 Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Restructuring Term Sheet or the $253 Million Facility, as
applicable.

2 Subject to most favored lender provision as set forth below.

3 Calculation to be determined and be mutually acceptable.

4 Calculation to be determined and be mutually acceptable.

 

--------------------------------------------------------------------------------


 
 
requirement (clause 12.2.1) to remain in effect at all times from and after the
Effective Date.
 
(d) New fleet-wide minimum liquidity covenant:   New requirement for free cash
of at least $750K per vessel for all vessels owned by the Company to be added
(with the $750K for each of the 13 vessels pledged as security under the New
$253 Million Facility counting toward this calculation).
 
(e) For the avoidance of doubt, the definitions, calculations and methodology in
the $253 Million Facility to apply with respect to the financial covenants
described above unless otherwise provided herein, except for changes which are
mutually acceptable.
Financial Indebtedness
Clause 12.3.10(b):  Restriction on Financial Indebtedness in connection with the
acquisition of a vessel to continue to apply during the Financial Covenant
Holiday.  Such restriction not to apply thereafter.
Vessels Required to be Under Fixed Rate Time Charters
Delete clause 12.5.18 requiring at least 4 vessels to be under fixed rate time
charters.
Dividends
No dividends by Genco shall be payable during the Financial Covenant Holiday,
and thereafter dividends by Genco shall only be payable if the Company is in
compliance with the financial covenants and no breach of the financial covenants
will result from such dividend payment.
 
Clause 12.3.13(b) shall be modified to reflect that dividends are only permitted
if no Default or Event of Default has occurred and is continuing at the time of
declaration or payment (clause 12.3.13(b)), with such modifications being
acceptable to the Supporting $253 Million Facility Lenders.
 
All limitations based on the Permitted Dividend Amount to be deleted.
 
Delete clause 12.3.13(a)(iv) regarding Capped Call Arrangements.
Interest Rate
LIBOR + 350 bps
Upfront Fee
The lenders under the New $253 Million Facility will receive on the Effective
Date an upfront fee of 100 bps and Deutsche Bank Luxembourg S.A., as agent, and
Deutsche Bank AG Filiale Deutschlandgeschäft, as security agent (together, and
in such capacities, the “DB Term Loan Agents”) will receive a structuring fee on
the Effective Date as detailed in a separate fee letter, each based on the
principal amount of the Loans outstanding immediately prior to effectiveness of
the New $253 Million Facility.



2

--------------------------------------------------------------------------------


 
Most Favored Lender Provision (clause 12.2.6)
Modify to reflect most favored lender provision applicable to financial
covenants and interest margin to be set forth in the New $100 Million Facility
or any Additional Facility entered into by the Company.  Additional
modifications to reflect that this provision is applicable to the maturity dates
set forth in the New $100 Million Facility or any new third-party facility
entered into by Genco as of the Effective Date.  As of the Effective Date, no
credit agreement or other debt instrument shall mature prior to the New $253
Million Facility.  Delete references to Waiver Period in clause 12.2.6 and any
related definitions, including Additional Facility.
Loans or Advances (clause 12.3.12.(b))
Delete clause 12.3.12(b)(iii) regarding loans or advances in connection with any
joint venture and/or dry bulk shipping operation.
Second Liens
Release second liens on any collateral securing the New $253 Million Facility.
Other Modifications
Additional modifications to the $253 Million Facility which are necessary, and
which shall be in form and substance reasonably acceptable to the Supporting
$253 Million Facility Lenders and the Borrower, solely to reflect the occurrence
of the Chapter 11 Cases and the terms described herein.




3

--------------------------------------------------------------------------------

GENCO SHIPPING AND TRADING LIMITED
NEW $100 MILLION FACILITY
ANNEX B TO RESTRUCTURING TERM SHEET1


Final Maturity Date
August 31, 20192
Repayment Installments
Quarterly repayment installments in accordance with the terms of the $100
Million Facility, except any repayment(s) missed during the Chapter 11 Cases
shall be paid on the effective date of the Plan, which shall be the same date as
the effective date of the New $100 Million Facility (as used in this Term Sheet,
the “Effective Date”).
Financial Covenants (clauses 12.2(d)-(f); 10.2(c))
 
(a) The Minimum Consolidated Interest Coverage Ratio (clause 12.2(e)), Maximum
Leverage Ratio (clause 12.2(d)) and the Minimum Consolidated Net Worth (clause
12.2(f)) shall:
 
(i) be waived during the period between the Effective Date and March 31, 2015
(the “Financial Covenant Holiday”); and
 
(ii) after the Financial Covenant Holiday, be effective as follows (for the
avoidance of doubt, the first test will occur on June 30, 2015):
 
(A) Minimum Consolidated Interest Coverage Ratio to continue at a minimum of
2.00:1.00;3
 
(B) Maximum Leverage Ratio to continue at a maximum of 5.5x4; and
 
(C) Minimum Consolidated Net Worth covenant to apply as per clause 12.2(f),
except the definition of Minimum Consolidated Net Worth shall be amended as
follows: “Minimum Consolidated Net Worth shall mean not less than 75% of the
Post-Reorganization Equity Value plus 50% of the Net Proceeds received as a
result of any new equity issues by the Borrower  after the Effective Date.”
 
(b) With respect to interest-bearing Consolidated Indebtedness (clause 4(b) of
First Amendment to $100 Million Facility), during the Financial Covenant
Holiday, interest-bearing Consolidated Indebtedness to be amended so that it
cannot exceed 70% of the aggregate amount of interest-bearing Consolidated
Indebtedness
 

 
___________________________________


1 Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Restructuring Term Sheet or the $100 Million Facility, as
appropriate.

2 Subject to, as of the Effective Date, any new third-party facility not
maturing prior to the New $100 Million Facility and the New $253 Million
Facility (if any).

3 Calculation to be determined and mutually acceptable.

4 Calculation to be determined and mutually acceptable.

--------------------------------------------------------------------------------


 
 
plus Consolidated Net Worth.  Such covenant shall not apply after the Financial
Covenant Holiday.
 
(c) For the avoidance of doubt, the Minimum Liquidity requirement (clause
10.2(c)) to remain in effect at all times from and after the Effective Date.
 
(d) New fleet-wide minimum liquidity covenant:   New requirement for free cash
of at least $750K per vessel for all vessels owned by the Company to be added
(with the $750K for each of the 5 vessels pledged as security under the New $100
Million Facility counting toward this calculation).
 
(e) For the avoidance of doubt, the definitions, calculations and methodology in
the $100 Million Facility to apply with respect to the financial covenants
described above unless otherwise provided herein, except for changes which are
mutually acceptable.
Financial Indebtedness
Clause 12.2(l):  Restriction on Financial Indebtedness in connection with the
acquisition of a vessel to continue to apply during the Financial Covenant
Holiday.  Such restriction not to apply thereafter.
Dividends
No dividends by Genco shall be payable during the Financial Covenant Holiday. 
Thereafter, revert to existing dividend formulation in $100 Million Facility,
except that all limitations based on the Permitted Dividend Amount shall be
eliminated.  For the avoidance of doubt, after the Financial Covenant Holiday
dividends by Genco shall only be payable if the Company is in compliance with
the financial covenants and no breach of the financial covenants will result
from such dividend payment.
 
Delete clause 12.2(g)(v) regarding Capped Call Arrangements.
Interest Rate
LIBOR + 350 bps
Upfront Fee
The lenders under the New $100 Million Facility will receive on the Effective
Date an upfront fee of 100 bps and Credit Agricole Corporate and Investment
Bank, as agent and security trustee, will receive a structuring fee on the
Effective Date as detailed in a separate fee letter, each based on the principal
amount of the Loans outstanding immediately prior to effectiveness of the New
$100 Million Facility.
Most Favored Lender Provision
Add most favored lender provision applicable to financial covenants and interest
margin, to be set forth in the New $253 Million Facility or any other Additional
Facility entered into by the Company.  Delete references to “Ratio Suspension
Period” or “Amended Facility” in the definition of Additional Facility.  For the
avoidance of doubt, as of the Effective Date, no credit agreement or other debt
instrument shall mature prior to the New

 
2

--------------------------------------------------------------------------------

 
 
$100 Million Facility.
Second Liens
Release of second liens on any collateral securing the New $100 Million
Facility.
Other Modifications
Additional modifications to the $100 Million Facility which are  necessary, and
which shall be in form and substance reasonably acceptable to the Supporting
$100 Million Facility Lenders and to the Borrower , solely to reflect the
occurrence of the Chapter 11 Cases and the terms described herein.

 

 3

--------------------------------------------------------------------------------